EXHIBIT 10(v) 

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

BUILDING BLOCKS REALTY CO. LLC

 

(“Seller”)

 

and

 

ENZO REALTY LLC

 

(“Purchaser”)

 

Dated: as of August 21, 2018

 



TABLE OF CONTENTS

 

  Page SECTION 1: SUBJECT OF SALE 1 SECTION 2: DEFINITIONS 3 SECTION 3: TRANSFER
OF PROPERTY; CLOSING 5 SECTION 4: ENVIRONMENTAL INSPECTION PERIOD; ACCESS 6
SECTION 5: Title; MATTERS TO WHICH THE SALE IS SUBJECT 7 SECTION 6: “AS IS SALE”
9 SECTION 7: ADJUSTMENTS 10 SECTION 8: CASUALTY 12 SECTION 9: CONDEMNATION
PENDING CLOSING 13 SECTION 10: SELLER’S WARRANTIES AND REPRESENTATIONS 14
SECTION 11: SELLER’S INSTRUMENTS AT CLOSING 17 SECTION 12: PURCHASER’S
REPRESENTATIONS AND WARRANTIES 19 SECTION 13: PURCHASER’S INSTRUMENTS AT CLOSING
20 SECTION 14: CONTRACT PERIOD 20 SECTION 15: CONDITIONS PRECEDENT TO CLOSING 21
SECTION 16: TRANSFER TAX AND TRANSACTION COSTS 23 SECTION 17: NOTICES 23 SECTION
18: DEFAULT 24 SECTION 19: ASSIGNMENT 26 SECTION 20: COUNTERPARTS 26 SECTION 21:
FURTHER ASSURANCES 26 SECTION 22: MISCELLANEOUS 27 SECTION 23: ESCROW AGENT 29

 



SECTION 24: CONFIDENTIALITY 30 SECTION 25: TAX PROCEEDINGS 31 SECTION 26: SALE
BROKERAGE AGREEMENTS 31 SECTION 27: THIRD PARTY BENEFICIARY 32 SECTION 28:
JURISDICTION AND SERVICE OF PROCESS 32 SECTION 29: WAIVER OF TRIAL BY JURY 32
SECTION 30: PREVAILING PARTY 32

 

SCHEDULES           Schedule 1:   Description of the Land Schedule 2:   Escrow
Agent’s Wire Instructions Schedule 3:   [Intentionally Omitted] Schedule 4:  
Title Exceptions       EXHIBITS     Exhibit A:   List of Leases Exhibit B:  
Form of Deed Exhibit C:   Form of Assignment Agreement Exhibit D:   Form of Bill
of Sale Exhibit E:   Form of FIRPTA Certificate Exhibit F:   [Intentionally
Omitted] Exhibit G:   Form of Notice to Tenants Exhibit H:   List of Leasing
Brokerage Agreements Exhibit I:   Form of Estoppel Exhibit J:   [Intentionally
Omitted] Exhibit K:   List of Security Deposits Exhibit L:   List of Rent
Arrearages and Tenant Inducement Costs

ii



PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 21st day
of August, 2018 by and between BUILDING BLOCKS REALTY CO. LLC (“Seller”), having
an address 118 Eagles Crest, Unit 118, Manhasset, New York, and ENZO REALTY LLC,
a New York limited liability company ( “Purchaser”), having an address at 527
Madison Avenue, New York, New York.

 

RECITALS

 

WHEREAS, Purchaser desires to purchase the Property (as hereinafter defined),
and Seller desires to sell the same to Purchaser, upon and pursuant to the terms
of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, do hereby agree as follows:

 

SECTION 1: SUBJECT OF SALE

 

Section 1.01. Subject to and in accordance with the terms and conditions of this
Agreement, Seller shall sell, assign, and convey to Purchaser all of Seller’s
right, title and interest in, to, and under the following:

 

(a) (i) that certain parcel of real property situate, lying, and being in the
Town of Babylon, County of Suffolk, State of New York, and located at 21
Executive Boulevard, Farmingdale, New York, as more particularly described on
Schedule 1 attached hereto (the “Land”), and (ii) all of the improvements
located on the Land (individually, a “Building” and, collectively, the
“Improvements”);

 

(b) all rights, privileges, grants and easements appurtenant to the Land and the
Improvements, including, without limitation, all of Seller’s right, title and
interest in and to the land lying in the bed of any public street, road or
alley, all mineral and water rights, and all easements, licenses, covenants and
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Land and the Improvements (the Land and the Improvements,
and all such rights, privileges, easements, grants and appurtenances are
sometimes referred to herein collectively as the “Real Property”);

 

(c) the fixtures, machinery, equipment, and other items of personal property
owned by Seller and located upon, and used in connection with the ownership or
operation of, the Real Property (collectively, the “Personal Property”)(for the
avoidance of doubt, Personal Property does not include warehouse racking,
temporary dividers, or other property owned by the Tenant);

 

(d) all leases, licenses and other agreements (other than subleases or
sublicenses) with respect to the use and occupancy of the Real Property, if any,
together

 



with all amendments and modifications thereto and any guaranties provided
thereunder, in effect as of the Closing Date (individually, a “Lease” and,
collectively, the “Leases”), and the amounts deposited under any such Leases in
the nature of security for the performance of any Tenant’s (as hereinafter
defined) obligations thereunder (individually, a “Security Deposit” and,
collectively, the “Security Deposits”);

 

(e) all governmental permits, licenses, approvals and certificates, to the
extent transferable, relating to the Real Property and the Personal Property
(collectively, the “Permits and Licenses”), and all of Seller’s right, title and
interest in and to those contracts set forth on Exhibit F, or any contracts
executed after the date hereof in accordance with the terms hereof, with respect
to the servicing, maintenance, repair, management, leasing or operation of the
Real Property, to the extent same remain in effect on the Closing Date
(individually, a “Service Contract” and, collectively, the “Service Contracts”)
and subject to the provisions of Section 14.01 hereof, any brokerage agreements
relating to any Leases in effect as of the Closing Date (collectively, the
“Leasing Brokerage Agreements”);

 

(f) all guaranties and warranties, to the extent transferable, owned by Seller
and received in connection with any construction, repair or maintenance services
performed with respect to the Real Property or Personal Property (collectively,
the “Warranties”); and

 

(g) all other rights, privileges and appurtenances owned by Seller, if any, to
the extent transferable and directly related to the ownership, use or operation
of the Real Property or Personal Property, including, without limitation but
subject to the terms and conditions of Section 25 of this Agreement, any real
estate tax refunds relating to the Property (collectively, the “Intangible
Rights”); provided, however, that it is hereby acknowledged by the parties that
Seller shall not convey to Purchaser claims relating to any real property tax
refunds or rebates for periods accruing prior to the Closing, existing insurance
claims and any existing claims against previous tenants of the Real Property
and/or against guarantors of any prior leases for space at the Real Property,
all of which claims are hereby expressly reserved by Seller.

 

The Real Property and, to the extent applicable, the Personal Property, the
Leases, the Security Deposits, the Permits and Licenses, the Service Contracts,
the Leasing Brokerage Agreements, Warranties, the Intangible Rights and all
other property interests described in this Section 1 being conveyed hereunder,
are hereinafter collectively referred to as the “Property”.

 

Section 1.02. Notwithstanding anything to the contrary contained herein, it is
expressly agreed by the parties hereto that any fixtures, furniture,
furnishings, equipment or other personal property (including, without
limitation, trade fixtures in, on, around or affixed to the Building) owned or
leased by any agent, employee or contractor of Seller or any affiliate of Seller
or by any Tenant or any person or entity claiming through or under any such
Tenant (collectively, the “Excluded Property”) is not included in the Property
to be sold to Purchaser hereunder.

 

Section 1.03. The parties hereto acknowledge and agree that the value of the
Personal Property is de minimis and no part of the Purchase Price is allocable
thereto.

2



SECTION 2: DEFINITIONS

 

Section 2.01. For all purposes of this Agreement, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:

 

(i)  the capitalized terms defined in this Section have the meanings assigned to
them in this Section, and include the plural as well as the singular; and

 

(ii) the words “herein”, “hereof”, and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

 

“Additional Rents” shall mean all percentage rent, escalation charges for real
estate taxes, operating expenses or cost-of-living adjustments, charges for
electricity, steam, water, cleaning, overtime services, sundry charges or other
charges of a similar nature payable by any Tenants pursuant to the Leases.

 

“Assignment Agreement” shall mean the Assignment Agreement in the form of
Exhibit C attached hereto and made a part hereof.

 

“Basket Amount” shall have the meaning set forth in Section 15 hereof.

 

“Building” shall have the meaning set forth in Section 1.01(a)(ii) hereof.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) all
days observed by the federal or State of New York government as legal holidays,
and (iii) all days on which commercial banks in the State of New York are
required by law to be closed.

 

“Closing” shall mean the closing of the transactions contemplated by this
Agreement.

 

“Closing Date” shall mean the actual date on which the Closing occurs.

 

“Closing Date Representations” shall mean all of the representations and
warranties set forth in Sections 10.01(a), (b), (c), (d), (j) and (l).

 

“Code” shall have the meaning set forth in Section 10.01(d) hereof.

 

“Commissions” shall mean the brokerage fees or commissions due with respect to
the Leases.

 

“Confidential Information” shall have the meaning set forth in Section 24.01.

 

“Contract Period” shall mean the period commencing on the Effective Date of this
Agreement and ending on the Closing Date or the earlier termination of this
Agreement.

 

“Downpayment” shall mean the downpayment set forth in Section 3.01(a).

 

“Effective Date of this Agreement” shall mean the date on which Seller (or its
counsel) delivers to Purchaser (or its counsel) a fully-executed counterpart of
this Agreement, which date

3



shall be inserted by hand on behalf of Seller in the introductory paragraph on
Page 1 of this Agreement.

 

“Escrow Agent” shall mean AmTrust Title Insurance Company.

 

“Excluded Property” shall have the meaning set forth in Section 1.02 hereof.

 

“Fixed Rents” shall mean all base or fixed rents or base or fixed license fees,
as applicable, payable by any Tenants pursuant to the Leases.

 

“Improvements” shall have the meaning set forth in Section 1.01(a)(ii) hereof.

 

“Intangible Rights” shall have the meaning set forth in Section 1.01(g) hereof.

 

“Land” shall have the meaning set forth in Section 1.01(a)(i) hereof.

 

“Leases” shall have the meaning set forth in Section 1.01(d) hereof.

 

“Leasing Brokerage Agreements” shall have the meaning set forth in Section
1.01(e) hereof.

 

“Loss” or “Losses” shall mean the actual damage, loss, cost or expense
(including reasonable costs of investigation incurred in defending against
and/or settling such damage, loss, cost or expense or claim therefor and any
amounts paid in settlement thereof), if any, imposed on, or incurred by,
Purchaser because a representation made by Seller in Section 10.01 of this
Agreement is untrue or incorrect. In no event shall any “Loss” or “Losses”
include any indirect, consequential or punitive damages.

 

“Maximum Credit Amount” shall have the meaning set forth in Section 15 hereof.

 

“Permits and Licenses” shall have the meaning set forth in Section 1.01(e)
hereof.

 

“Permitted Encumbrances” shall have the meaning set forth in Section 5.01
hereof.

 

“Person” shall mean any individual, estate, partnership, limited liability
company, corporation, trust, governmental entity or any other legal entity and
any unincorporated association.

 

“Personal Property” shall have the meaning set forth in Section 1.01(c) hereof.

 

“Property” shall have the meaning set forth in Section 1.01 hereof.

 

“Purchase Price” shall have the meaning set forth in Section 3.01 hereof.

 

“Qualified Intermediary” shall have the meaning set forth in Section 19.02
hereof.

 

“Real Estate Taxes” shall mean real estate taxes and any general or special
assessments imposed upon the Real Property, including but not limited to any
general or special assessments

4



of any governmental or municipal authority or tax district, including, without
limitation, any assessments levied for public benefits to the Real Property.

 

“Real Property” shall have the meaning set forth in Section 1.01(b) hereof.

 

“Rents” shall mean all Fixed Rents and all Additional Rents.

 

“Representatives” shall have the meaning set forth in Section 24.01 hereof.

 

“Scheduled Closing Date” shall have the meaning set forth in Section 3.02
hereof.

 

“Security Deposit” shall have the meaning set forth in Section 1.01(d) hereof.

 

“Service Contracts” shall have the meaning set forth in Section 1.01(e) hereof.

 

“Survival Period” shall mean the period of time commencing on the Closing Date
and terminating three (3) months subsequent to the Closing Date.

 

“Tenants” shall mean all of the tenants, licensees and other occupants under or
pursuant to the Leases.

 

“Title Insurer” shall mean any reputable title company licensed to do business
in the State of New York.

 

“Warranties” shall have the meaning set forth in Section 1.01(f) hereof.

 

SECTION 3: TRANSFER OF PROPERTY; CLOSING

 

Section 3.01. Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, subject to and in accordance with the terms, provisions,
covenants and conditions set forth in this Agreement, all of Seller’s right,
title and interest in and to the Property for a purchase price of SIX MILLION
AND 00/100 DOLLARS ($6,000,000.00) (the “Purchase Price”), subject to
adjustments to be made pursuant to the terms of this Agreement, including,
without limitation, as provided in Section 7 hereof. The Purchase Price to be
paid by Purchaser shall be paid as follows:

 

(a) SIX HUNDRED THOUSAND AND 00/100 DOLLARS ($600,000.00) to the Escrow Agent on
the signing of this Agreement as the Downpayment, by wire transfer in accordance
with the wire instructions set forth on Schedule 2 attached hereto. Subject to
the provisions of Section 4.01, the Downpayment shall be held by the Escrow
Agent in accordance with Section 23 hereof.

 

(b) Subject to the adjustments to be made pursuant to this Agreement, the
balance of the Purchase Price shall be paid to Seller (or its designees) at
Closing. All monies payable under this Agreement on the Closing Date shall be
delivered to Seller or its designees by wire transfer in accordance with the
wire instructions to be designated by Seller.

5



Section 3.02. The Closing shall occur on or about October 2, 2018 (the
“Scheduled Closing Date”) through an escrow with the Title Insurer. The Seller
and Purchaser agree to cooperate with one another to effect an escrow closing
with the documents to be executed by each party to be delivered to the Title
Insurer.

 

SECTION 4: ENVIRONMENTAL INSPECTION PERIOD; ACCESS

 

Section 4.01. Purchaser shall have from the Effective Date of this Agreement
until 5:00 P.M. (EST) on the sixtieth (60th) day after the Effective Date (the
“Inspection Period”) the right but not the obligation to perform, at its sole
cost and expense, a Phase I environmental inspection (the “Phase I”) of the
Property from a reputable environmental testing company licensed in the State of
New York and shall deliver a copy of such Phase I to Seller upon Purchaser’s
receipt thereof. In the event that the results of a Phase I completed by
Purchaser suggest that a Phase II environmental inspection (the “Phase II”) is
necessary, Purchaser may perform the Phase II, at its sole cost and expense,
subject to the terms hereof including, without limitation, Section 4.02 below,
and Purchaser shall deliver a copy of such Phase II to Seller upon Purchaser’s
receipt thereof. In the event that (i) Purchaser’s Phase II reveals that the
Property is in violation of any applicable environmental laws (“Environmental
Violations”), and (ii) prior to the expiration of the Inspection Period,
Purchaser gives notice to Seller that Purchaser has elected to terminate this
Agreement due to such Environmental Violations, Seller, at Seller’s sole option,
shall have the right to hire a reputable environmental consultant licensed in
the State of New York to review the Environmental Violations and prepare an
estimate of the costs to cure same. Upon receipt of such consultant’s estimate,
Seller, in Seller’s sole discretion may (x) consent to Purchaser’s termination
of this Agreement, (y) nullify Purchaser’s termination of this Agreement and
give Purchaser a credit at closing in the amount set forth on the environmental
consultant’s report, or (z) nullify Purchaser’s termination of this Agreement by
agreeing in writing to undertake the remediation of the Environmental
Violations. By way of clarification, and not limitation, Purchaser shall not
have the right to terminate this Agreement in any of the following events: (A)
Purchaser does not timely perform a Phase I; (B) any such Phase I does not
suggest that a Phase II should be performed; (C) no Environmental Violations are
revealed by a Phase I or, if applicable, a Phase II; and (D) Seller nullifies a
Purchaser termination in accordance with the terms hereof. Any termination by
Purchaser hereunder must occur prior to the expiration of the Inspection Period.
In the event the Purchaser properly cancels this Agreement pursuant to this
Section 4 and Seller does not negate such termination as provided herein, the
Downpayment shall be promptly returned to Purchaser and neither party shall have
any further liability to the other.

 

Section 4.02. Notwithstanding the foregoing, Purchaser must obtain Seller’s
prior written approval of the scope and method of the Phase II prior to
Purchaser’s commencement of the Phase II. If Seller, in its sole and absolute
discretion, does not approve the scope and method of the Phase II, then
Purchaser, as its sole and exclusive remedy, may terminate this Agreement by
notice to Seller given within five (5) business days after Seller gives notice
of such disapproval of the Phase II to Purchaser, but in any event, prior to the
end of the Inspection Period. If Seller approves the scope and method of such
Phase II, Seller and its representatives, agents, and/or contractors shall have
the right to be present during any such testing, investigation, or inspection.

 

Section 4.03. Purchaser shall (i) conduct all tests and inspections in a good
and workmanlike manner, and in compliance in all material respects with all
applicable laws,

6



ordinances, rules and regulations of any governmental authority; (ii) not make
any alterations to the Property whatsoever, (iii) repair any damage to the
Property resulting from such tests and inspections, at Purchaser’s sole cost and
expense, (iv) cause all debris resulting from its activities to be removed, (v)
exercise its rights hereunder so as to minimize interference with the normal
operation of the Property, and (vi) pay all sums due to the environmental
testing companies engaged by Purchaser.

 

Section 4.04. Prior to Purchaser, or its employees and agents, entering onto the
Property, Purchaser shall deliver to Seller property damage and commercial
general liability insurance, in form and amounts reasonably acceptable to Seller
and naming Seller and its managing agent as additional insureds, and furnish to
Seller policies or a certificate or certificates of insurance evidencing such
coverage.

 

Section 4.05. Purchaser shall restore the Property to its condition existing
immediately prior to Purchaser’s inspection thereof to the extent of any damage
caused by Purchaser or its employees or agents, and Purchaser shall indemnify,
defend and hold harmless Seller and its direct and indirect shareholders,
officers, directors, partners, principals, members, employees, agents and
contractors, and any successors or assigns of the foregoing, from and against
any and all losses, costs, liabilities, damages and expenses, including, but not
limited to, penalties, fines, court costs, disbursements and reasonable
attorney’s fees incurred in connection with or arising from injuries to persons
or damage to property caused by Purchaser’s and/or its Representatives’ access
to, or inspection of the Property, or any tests, inspections or other due
diligence conducted by or on behalf of Purchaser. The indemnity provisions of
this Section 4.05 shall be binding upon Purchaser regardless of whether or not
the transactions contemplated hereby are consummated and shall survive the
termination of this Agreement or the Closing, as applicable.

 

SECTION 5: TITLE; MATTERS TO WHICH THE SALE IS SUBJECT

 

Section 5.01. Seller shall assign and convey or cause to be assigned and
conveyed to Purchaser good and valid insurable fee title to the Property free
and clear of any and all mortgages, liens, leases, encumbrances and easements,
except the following (collectively, the “Permitted Encumbrances”):

 

(a) Subject to the provisions of Section 7, all Real Estate Taxes, water meter
and water charges and sewer rents, accrued or unaccrued, fixed or not fixed,
becoming due and payable after the Closing Date;

 

(b) All zoning laws and building ordinances, resolutions, regulations and orders
of all boards, bureaus, commissions and bodies of any municipal, county, state
or federal government, and all notes or notices of violations thereof noted or
issued with respect to the Property prior to the Closing Date;

 

(c) All covenants, restrictions and rights and all easements and agreements for
the erection and/or maintenance of water, gas, steam, electric, telephone, sewer
or other utility pipelines, poles, wires, conduits or other like facilities, and
appurtenances thereto, over, across and under the Property;

7



(d) The standard conditions and exceptions to title contained in Purchaser’s
title policy or any “marked-up” commitment issued by the Title Insurer to
Purchaser;

 

(e) State of facts shown on the survey of the Property made by
Schnepf & Murrell, P.C., dated December 1, 2007, and updated May 23, 2010, and
any additional state of facts which would be shown on an update to such survey;

 

(f) Variations between tax lot lines and lines of record title;

 

(g) All violations of building, fire, sanitary, environmental, housing and
similar laws and regulations whether or not noted or issued at the date hereof
or the Closing Date;

 

(h) All Leases now affecting the Real Property and any new Leases or tenancies
not prohibited by the terms hereof; and

 

(i) All of the restrictions, encumbrances, covenants, agreements, easements and
other matters set forth on Schedule 4 annexed hereto.

 

Notwithstanding that the deed for the Property does not so state, the Property
shall be deemed conveyed to Purchaser subject to the exceptions set forth in
items (a) through (j). This provision shall survive the Closing.

 

Section 5.02. Upon execution of this Agreement, Purchaser shall order an updated
survey (“Survey”). Seller hereby acknowledges receipt of title commitment number
FN-14176-NY (the “Title Commitment”) with respect to the purchase of the
Property from the Title Insurer. No later than twenty (20) days from the
Effective Date of this Agreement, Purchaser shall notify Seller of such
objections, except for any Permitted Encumbrances set forth in Section 5.01
above, as Purchaser may have to anything contained in the Title Commitment or on
the Survey (collectively, the “Title Objections”). If there are Title Objections
by Purchaser, Seller shall have the option, at its sole discretion, to satisfy
them prior to the Scheduled Closing Date. If Seller elects to attempt to satisfy
the Title Objections, Seller shall so notify Purchaser within ten (10) days
after receipt of such Title Objections and shall use commercially reasonable
efforts to attempt to cure such Title Objections prior to Closing, and the
Scheduled Closing Date may be extended, at Seller’s option for reasonable
periods of time not to exceed ninety (90) days in the aggregate, in order to
attempt to cure such Title Objections. If Seller elects not to satisfy such
Title Objections, then Seller shall so notify Purchaser and Purchaser shall
thereupon have a period of ten (10) days after receipt of Seller’s notice that
Seller elects not to cure such Title Objections to either (i) waive the Title
Objections and accept such title as Seller is able to convey, without abatement
or reduction of the Purchase Price or any credit or allowance on account thereof
(except as may otherwise be expressly set forth herein), and by such waiver of
the Title Objections, Purchaser shall be deemed to have waived any and all
claims and/or causes of action against Seller for damages or any other remedies
for any and all defects in and/or exceptions to title to the Property, or (ii)
terminate this Agreement by giving notice to Seller on or before the end of such
ten (10) day period, in which event the Downpayment shall be returned to
Purchaser and the parties hereto shall be released from further liability
hereunder except as expressly otherwise provided herein. In no event shall
Seller have

8



any obligation to commence litigation or to expend money to cure or remove any
Title Objections; provided, Seller shall be required to remove, by payment,
bonding or otherwise: (i) any instruments which have been voluntarily recorded
or otherwise placed by Seller against the Property on or following the date
hereof (other than with the approval of Purchaser) and which are not given for
the benefit of any utility or governmental authority in the ordinary course,
(ii) any mechanics’ liens relating to work done by or at the request of Seller
at the Property (but expressly excluding mechanics liens created or permitted by
a Tenant under a Lease) (the liens described in clauses (i) and (ii) above,
collectively, “Voluntary Liens”), (iii) any Title Objections which would not
fall within the definition of (i) above and which can be removed by the payment
of a liquidated sum of money (“Monetary Liens”); provided, however, that Seller
shall not have the obligation to remove any of such Monetary Liens unless such
Monetary Lien is an ascertainable, fixed amount, and, in no event shall Seller
be obligated to expend amounts in excess of $30,000 (the “Monetary Lien Cap
Amount”) pursuant to the provisions of this sentence, and (iv) all mortgages,
assignments of leases and rents and UCC-1 financing statements under which
Seller is a borrower or otherwise constituting a lien on the Property
(“Mortgages”). Purchaser’s failure to exercise the right to terminate within the
ten (10) day period shall constitute a waiver of Purchaser’s right to terminate
with respect to such title matters. Notwithstanding anything contained herein to
the contrary, in the event that the Title Insurer selected by Purchaser cannot
insure good and valid fee title to the Property in accordance with an ALTA form
of Owner’s policy at standard premiums, Seller shall have the option, but not
the obligation, upon notice to Purchaser, to select a Title Insurer that will
insure fee title to the Property at standard premiums in accordance with an ALTA
form of Owner’s policy, subject to the Permitted Encumbrances.(except with
respect to Voluntary Liens, Monetary Liens and Mortgages, which shall in no
event constitute Permitted Encumbrances).

 

Section 5.03. Purchaser, if request is made not less than two (2) Business Days
prior to the Closing, agrees to provide at the Closing separate wire transfers
or certified or cashier’s checks as requested, aggregating not more than the
balance (as adjusted, pursuant to the provisions of Section 3 hereof) of the
Purchase Price, to facilitate the satisfaction of any such mortgages, liens and
encumbrances. If after delivery of the Title Commitment to Seller, but prior to
the Closing Date, a new Title Objection is disclosed by an updated endorsement
to the Title Commitment, the same rights and obligations of both parties as set
forth above shall be applicable.

 

SECTION 6: “AS IS SALE”

 

Section 6.01. PURCHASER ACKNOWLEDGES AND AGREES THAT EXCEPT AS OTHERWISE SET
FORTH HEREIN, IT IS PURCHASING THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”
AND SUBJECT TO ALL DEFECTS (PATENT AND LATENT), BASED UPON THE CONDITION
(PHYSICAL OR OTHERWISE) OF THE PROPERTY AS OF THE EFFECTIVE DATE OF THIS
AGREEMENT, REASONABLE WEAR AND TEAR AND, SUBJECT TO THE PROVISIONS OF SECTIONS 8
AND 9 OF THIS AGREEMENT, LOSS BY CONDEMNATION OR FIRE OR OTHER CASUALTY
EXCEPTED, AND THAT NEITHER SELLER, NOR ANY PERSON ACTING ON BEHALF OF SELLER,
NOR ANY PERSON WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS REVIEWED BY
PURCHASER IN CONDUCTING ITS DUE DILIGENCE, NOR ANY DIRECT OR INDIRECT OFFICER,
DIRECTOR, PARTNER, MEMBER, SHAREHOLDER, EMPLOYEE, AGENT, REPRESENTATIVE,
ACCOUNTANT, ADVISOR, ATTORNEY, PRINCIPAL, AFFILIATE, CONSULTANT, CONTRACTOR,
SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING

9



PARTIES HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY ORAL OR WRITTEN
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED OR IMPLIED, BY OPERATION OF LAW
OR OTHERWISE, AS TO THE PRESENT, PAST OR FUTURE PHYSICAL CONDITION,
ENVIRONMENTAL CONDITION, INCOME, EXPENSES, OPERATIONS, QUALITY OF CONSTRUCTION,
THE PERMITTED USE OF THE PROPERTY OR THE ZONING AND OTHER LAWS, REGULATIONS AND
RULES APPLICABLE THERETO OR THE COMPLIANCE BY THE PROPERTY THEREWITH,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER MATTER AFFECTING
OR RELATED TO THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREIN, EXCEPT FOR
THE SELLER’S REPRESENTATIONS SPECIFICALLY SET FORTH IN THIS AGREEMENT. No
representation, warranty or covenant made by Seller in this Agreement or any
document delivered pursuant hereto shall survive the Closing, except as
otherwise expressly provided in this Agreement. Purchaser has not relied upon,
and Seller is not liable or bound in any manner by, any verbal or written
statements, representations, real estate brokers’ “set-ups” or information
pertaining to the Property furnished by any real estate broker, agent, employee,
servant to other persons unless the same are expressly set forth in this
Agreement. The delivery of the deed by Seller, and the acceptance of the deed by
Purchaser, shall be deemed to be the full performance and discharge of every
obligation of Seller to be performed pursuant to this Agreement on or prior to
the Closing Date and the truth of every representation or warranty made by
Seller in this Agreement or in any Exhibit attached hereto or in any document,
certificate, affidavit or other instrument delivered by Seller or its agents at
or in connection with the Closing, except for those warranties, representations
and obligations of Seller which this Agreement expressly provides are to survive
the Closing. Purchaser acknowledges it is acquiring the Property and is relying
solely upon its own knowledge of the Property based on its investigation of the
Property and its own inspection of the Property. Without limitation, Purchaser
releases Seller from and against any and all claims, losses, costs, liabilities,
damages and expenses, including, but not limited to, penalties, fines, court
costs, disbursements and reasonable attorney’s fees arising from or related to
any physical or environmental conditions at or in respect to the Property. The
provisions of this Section 6, including, without limitation, such release, shall
survive the termination of this Agreement or the Closing, as applicable.

 

SECTION 7: ADJUSTMENTS

 

Section 7.01. The following items shall be apportioned between the parties on
and as of the Closing Date, based upon the respective party’s period of
ownership of the Property:

 

(a) subject to the provisions of Section 7.02, prepaid Rents and all Fixed Rents
and Additional Rents payable pursuant to the Leases, if any;

 

(b) Real Estate Taxes, water charges, and sewer rents, vault charges, if any,
business improvement district taxes and assessments and any other governmental
taxes, charges or assessments levied or assessed against the Property, on the
basis of the respective periods for which each is assessed or imposed, except
that if there is a water meter at the Property, apportionment at the Closing
shall be based on the last available reading, subject to adjustment after the
Closing when the next reading is available. If the Closing shall occur before a
new tax rate is fixed, the apportionment of taxes at the

10



Closing shall be made upon the basis of the old tax rate for the preceding
period applied to the latest assessed valuation of the Property;

 

(c) value of fuel stored on the Property, if any, at the price then charged by
Seller’s supplier, including any taxes, provided that Seller delivers a
statement from Seller’s fuel supplier as to such value no later than five (5)
days prior to the Closing Date);

 

(d) charges, if any, paid or payable under Service Contracts on the basis of the
period covered by such payments;

 

(e) administrative charges, if any, permitted under the Leases or applicable
law, on Security Deposits held pursuant to the Leases, if any;

 

(f) prepaid fees for licenses and other permits assigned to Purchaser at the
Closing; and

 

(g) any other item which is customarily apportioned in accordance with real
estate closings of commercial properties in the municipality in which the
Property is located;

 

Section 7.02. All Rents, if any, shall be adjusted and prorated on an if, as and
when collected basis. If any Tenant is in arrears in the payment of Rents on the
Closing Date, any Rents received from such Tenant after the Closing Date shall
be applied in the following order of priority: (a) first, in payment of Rents
for the month in which the Closing occurred; (b) second, in payment of Rents for
any month or months following the month in which the Closing occurred; and, (c)
after all Rents for all periods after the Closing Date have been paid in full,
in payment of Rents for any periods prior to the Closing Date and not paid
pursuant to subsection (a) above. All Rents received by Seller or Purchaser
after the Closing Date, less reasonable collection costs, shall be adjusted and
prorated as provided above, and the party receiving such Rents shall, within
five (5) Business Days, pay to the other party the portion thereof that such
other party is entitled to receive. Purchaser shall bill Tenants who owe Rents
for periods prior to the Closing in the ordinary course of Purchaser’s business
following the Closing Date for a period of one year and shall use commercially
reasonable efforts to collect such past due Rents during such one year period.
Notwithstanding the foregoing, if Purchaser shall be unable to collect such past
due Rents, Seller shall have the right to pursue Tenants to collect such
delinquencies (including, without limitation, the prosecution of one or more
lawsuits), but Seller shall not be entitled to evict (by summary proceedings or
otherwise) any such Tenants. No prorations shall be made at the Closing in
respect of any unpaid Rents.

 

Section 7.03. Without limiting the provisions of Section 7.02 hereof, to the
extent any portion of the Additional Rents, if any, is required to be paid
monthly by Tenants on account of estimated amounts for the current period and,
at the end of each calendar year (or, if applicable, at the end of each lease
year or tax year or any other applicable accounting period), such estimated
amounts are to be recalculated based upon the actual expenses, taxes and other
relevant factors for that calendar, lease or tax year, with the appropriate
adjustments being made with such Tenants, then such portion of the Additional
Rents shall be prorated between Seller and Purchaser on the

11



Closing Date based on such estimated payments (i.e., with (i) Seller entitled to
retain all monthly installments of such amounts with respect to periods prior to
the calendar month in which the Closing Date occurs, to the extent such amounts
are as of the Closing Date estimated to equal the amounts ultimately due to
Seller for such periods, (ii) Purchaser entitled to receive all monthly
installments of such amounts with respect to periods following the calendar
month in which the Closing Date occurs, and (iii) Seller and Purchaser
apportioning all monthly installments of such amounts with respect to the
calendar month in which the Closing Date occurs). At the time(s) of final
calculation and collection from (or refund to) Tenants of the amounts in
reconciliation of actual Additional Rents for a period for which estimated
amounts have been prorated, there shall be a re-proration between Seller and
Purchaser, with the net credit resulting from such re-proration, after
accounting for amounts required to be refunded to Tenants, being payable to the
appropriate party (i.e., to Seller if the recalculated amounts exceed the
estimated amounts and to Purchaser if the recalculated amounts are less than the
estimated amounts).

 

Section 7.04. Charges for all electricity, steam, gas and other utility services
(collectively, “Utilities”) shall be billed to Seller’s account up to the
Closing Date and, from and after the Closing Date, all Utilities shall be billed
to Purchaser’s account. If for any reason such changeover in billing is not
practicable as of the Closing Date, as to any Utility, such Utility shall be
apportioned on the basis of actual current readings or, if such readings have
not been made, on the basis of the most recent bills that are available. If any
apportionment is not based on an actual current reading, then upon the taking of
a subsequent actual reading, the parties shall, within ten (10) days following
notice of the determination of such actual reading, readjust such apportionment
and Seller shall promptly deliver to Purchaser, or Purchaser shall promptly
deliver to Seller, as the case may be, the amount determined to be due upon such
adjustment.

 

Section 7.05. Purchaser shall have no right to receive any rental insurance
proceeds which relate to the period prior to the Closing Date and, if any such
proceeds are delivered to Purchaser, Purchaser shall, within five (5) Business
Days following receipt thereof, pay the same to Seller.

 

Section 7.06. If, after the Closing, an error or omission in the calculation of
the apportionments set forth above is found by one of the parties, such error or
omission shall be promptly corrected and the party receiving the over-payment
shall pay the amount of the over-payment to the party entitled thereto.
Notwithstanding the provisions of Section 7.07, the foregoing obligation to
correct apportionments shall survive the Closing and continue for a period of
(a) twelve (12) months after the Closing Date.

 

Section 7.07. The provisions of this Section 7 shall survive the Closing.

 

SECTION 8: CASUALTY

 

Section 8.01. If, on or prior to the date of the Closing, all or a “material
part” (as defined below) of the Improvements shall be damaged or destroyed by
fire or other casualty, then, in any such event, Purchaser may, at its option,
either (i) terminate this Agreement, whereupon, in accordance with Section 23,
the Downpayment shall be returned to Purchaser and the parties hereto shall be
released of all obligations and liabilities of whatsoever nature in connection
with this Agreement except those that expressly survive termination of this
Agreement, or (ii) proceed to

12



close the transactions contemplated by this Agreement, in which event all of the
provisions of subsection 8.01(a)(i) and subsection 8.01(a)(ii) below shall
apply.

 

(a) If, on or prior to the date of the Closing, less than a “material part” of
the Improvements shall be destroyed or damaged by fire or other casualty, then
Purchaser shall nevertheless close title to the Property pursuant to all the
terms and conditions of this Agreement (without any adjustment to the Purchase
Price except as otherwise set forth herein), subject to the following: (i)
Seller shall not (x) adjust and settle any insurance claims, or (y) enter into
any construction or other contract for the repair or restoration of the
Improvements, without Purchaser’s prior written consent (except no such consent
shall be necessary in the event of an emergency or hazardous condition at the
Property), which consent shall not be unreasonably withheld, conditioned or
delayed, and (ii) at the Closing, Seller shall (1) pay over to Purchaser the
amount of any insurance proceeds, to the extent collected by Seller in
connection with such casualty, less the amount of the actual and reasonable
unreimbursed expenses incurred by Seller to third parties in connection with
collecting such proceeds and making any repairs to the Improvements occasioned
by such casualty pursuant to any contract (provided that such contract was
approved by Purchaser as required by this Section), and (2) assign to Purchaser
in form reasonably satisfactory to Purchaser all of Seller’s right, title and
interest in and to any insurance proceeds that are uncollected at the time of
the Closing and that may be paid in respect of such casualty. Seller shall
reasonably cooperate with Purchaser in the collection of such proceeds, which
obligation shall survive the Closing.

 

(b) For the purpose of this Section, the phrase a “material part” of an
Improvement shall mean a portion of an Improvement such that the cost of repair
or restoration thereof is estimated by a reputable contractor selected by Seller
and reasonably satisfactory to Purchaser, to be in excess of fifteen percent
(15%) of the Purchase Price.

 

Section 8.02. The provisions of this Section 8 supersede any law applicable to
the Property governing the effect of fire or other casualty in contracts for
real property.

 

SECTION 9: CONDEMNATION PENDING CLOSING

 

Section 9.01. If, prior to the Closing Date, condemnation or eminent domain
proceedings shall be commenced by any public authority against the Real Property
or any part thereof, Seller shall promptly give Purchaser written notice
thereof. After notice of the commencement of any such proceedings (from Seller
or otherwise) and in the event that the taking of such property is a material
taking (as hereinafter defined), Purchaser shall have the right (i) to accept
title to the Property subject to the proceedings, whereupon any award payable to
Seller shall be paid to Purchaser and Seller shall deliver to Purchaser at the
Closing all assignments and other documents reasonably requested by Purchaser to
vest such award in Purchaser, or (ii) to terminate this Agreement and upon the
return of the Downpayment, this Agreement shall be null and void and neither
party will have any further obligations hereunder except those that expressly
survive termination of this Agreement. A taking shall be deemed to be a
“material taking” if the claim for a condemnation award for such taking is
estimated by an independent appraiser selected by

13



Seller and reasonably satisfactory to Purchaser to be equal to or in excess of
fifteen percent (15%) of the Purchase Price.

 

Section 9.02. In the event of a non-material taking of any part of the Real
Property, Purchaser shall accept the Property subject to the proceedings and pay
to Seller the full Purchase Price, whereupon any award payable to Seller shall
be paid to Purchaser and Seller shall deliver to Purchaser at the Closing all
assignments and other documents reasonably requested by Purchaser to vest such
award in Purchaser.

 

Section 9.03. The provisions of this Section 9 supersede any law applicable to
the Property governing the effect of condemnation in contracts for real
property.

 

SECTION 10: SELLER’S WARRANTIES AND REPRESENTATIONS

 

Section 10.01. To induce Purchaser to enter into this Agreement and to accept
the Property from Seller, Seller makes the following representations and
warranties, all of which are true, complete and correct in all material respects
as of the Effective Date of this Agreement and, subject to Permitted Changes,
shall be true, complete and correct in all material respects as of the Closing
Date:

 

(a) The execution, delivery and performance of this Agreement and consummation
of the transaction hereby contemplated in accordance with the terms of this
Agreement will not violate any material contract, agreement, commitment, order,
judgment or decree to which Seller is a party or by which Seller or the Property
is bound and Seller has, or upon the Closing Date shall have, obtained all
consents necessary (whether from a governmental authority or other third party),
in order for it to consummate the transactions contemplated hereby.

 

(b) Seller has the full right, power and authority to bind Seller to this
Agreement and to carry out Seller’s obligations hereunder and Seller shall have
the full right, power and authority to sell and convey the Property to Purchaser
as provided herein and to take all actions required by this Agreement.

 

(c) Upon the full execution and delivery of this Agreement by Seller to
Purchaser, this Agreement shall be the valid and binding obligation on Seller,
enforceable against Seller in accordance with the terms hereof.

 

(d) Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”), and the income tax regulations
thereunder.

 

(e) Attached hereto as Exhibit A is a true and complete list of the Leases
(including all amendments and modifications) entered into by Seller, or of which
Seller is otherwise aware, in effect as of the Effective Date of this Agreement,
and Seller has delivered to Purchaser true and complete copies of the Leases set
forth on Schedule A. No renewal or extension options have been granted to
Tenants under Leases except as otherwise expressly contained in the Leases.
Seller has not collected rent from any Tenant more than thirty (30) days in
advance of such rent being due. Seller is the

14



“landlord” or “lessor” under the Leases and as such, has the right to assign the
Leases to Purchaser. Seller has not received any written notice from any Tenant,
if any, claiming that Seller is in default in any material respects under any of
the Leases, if any. Notwithstanding the foregoing, Seller does not warrant that
any particular Lease will be in force at the Closing or that the Tenants will
have performed their obligations thereunder. To Seller’s knowledge, no Tenant is
in default of any of its obligations under its Lease beyond any applicable
notice, grace and cure periods, which default remains uncured, and Seller has
not commenced any action or proceeding against any Tenant claiming that such
Tenant is in default of any of its obligations under its Lease, which default
remains uncured. Seller has paid, or shall have paid at Closing, any outstanding
Commissions incurred in connection with any of the Leases. Seller has no
obligation to perform any work (or pay for the performance of any work) or to
pay any Tenant improvement allowance to or for the benefit of any Tenant.

 

(f) The Seller is not a party to any Service Contracts as of the Effective Date
of this Agreement.

 

(g) Attached hereto as Exhibit K is a list of the Security Deposits currently
held by Seller under the Leases in effect as of the date hereof, if any.
Notwithstanding the foregoing, Seller does not warrant that any Security Deposit
will not be applied, in whole or in part, by Seller prior to the Closing in
accordance with Section 14.05.

 

(h) Attached hereto as Exhibit H is a list of all written Leasing Brokerage
Agreements entered into or assumed by Seller in effect as of the Effective Date
of this Agreement.

 

(i) Attached hereto as Exhibit L is a list of all Rent that, to Seller’s
knowledge, is due and payable by any Tenant (“Rent Arrearages”) as of the
Effective Date of this Agreement, if any, and (B) all unpaid tenant inducement
costs whether due and payable now or for which Seller is currently obligated to
incur in the future, if any.

 

(j) Seller is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of New York.

 

(k) No action, suit or proceeding is pending or, to Seller’s knowledge,
threatened against Seller which would materially adversely affect Seller’s
financial condition or its ability to fully perform its obligations pursuant to
this Agreement, specifically excluding any personal injury claim covered by
insurance or by indemnity from a prior or existing tenant of the Real Property.

 

(l) The execution and delivery of this Agreement and the performance by Seller
of its obligations hereunder do not and will not conflict with or violate any
law, rule, judgment, regulation, order, writ, injunction or decree of any court
or governmental or quasi-governmental entity with jurisdiction over Seller,
including, without limitation, the United States of America, the State of New
York or any political subdivision of any

15



of the foregoing, or any decision or ruling of any arbitrator to which Seller is
a party or by which Seller is bound or affected.

 

(m) There are no judgments, orders or decrees of any kind against Seller unpaid
and unsatisfied of record, nor, to Seller’s knowledge, there are no actions,
suits or other legal or administrative proceedings pending or, to Seller’s
knowledge, threatened against Seller that could have a material adverse effect
on the Property to the consummation of the transactions contemplated hereby.

 

(n) No improvements, construction work, services or materials have been supplied
to Seller with respect to the Property for which payment shall not be made in
full on or before Closing.

 

(o) At Closing, all Personal Property shall be, owned by Seller free and clear
of any conditional bills of sale, chattel mortgages, security agreements or
financing statements or other security interests of any kind. Personal Property
does not include metal racking installed by the Tenant.

 

(p) Seller has no employees working at the Property and is not a party to any
union agreements with respect to the Real Property.

 

(q) To Seller’s knowledge, Seller has not received any written notice related to
an eminent domain proceeding affecting the Real Property.

 

Section 10.02. All representations and warranties of Seller in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Date; provided, however, that Seller shall have
the right to update the representations and warranties set forth in Sections
10.01(e), (f), (g), (h) and (i) of this Agreement to the extent a state of facts
underlying such representations and warranties may have changed subsequent to
the date of this Agreement (any such change, a “Permitted Change”) and,
notwithstanding any such update, Seller shall be deemed to have satisfied the
condition set forth in this Section 10.4, provided such Permitted Change was not
caused by reason of (i) a breach by Seller of its obligations under this
Agreement, or (ii) Seller’s intentional act or failure to act.

 

Section 10.03. All of the representations and warranties of Seller contained in
this Agreement shall survive the Closing for the Survival Period, subject,
however, to the limitations on Seller’s liability set forth in Section 10.04.

 

Section 10.04. If (a) any of the representations and warranties set forth in
Section 10.01 above prove to have been false as of the date hereof or, with
respect to the Closing Date Representations, as of the Closing Date (except to
the extent such representations and warranties speak as of an earlier date, they
shall be true in all material respects as of such earlier date), and (b)
Purchaser gives written notice thereof to Seller (a “Purchaser’s Loss Notice”)
promptly but in no event later than (i) with respect to a falsity first becoming
discoverable on or prior to the Closing Date, the earlier to occur of the
Closing Date and the date that is two (2) Business Days after the aggregate
amount of the Losses suffered by Purchaser prior to the Closing Date as a result
of such misrepresentation or untrue or inaccurate warranty exceeds the Basket
Amount, or (ii) with respect to a falsity first becoming discoverable after the
Closing Date, the earlier to occur of the

16



last day of the Survival Period and the date that is two (2) Business Days after
the aggregate amount of the Losses suffered by Purchaser during the Survival
Period as a result of such misrepresentation or untrue or inaccurate warranty
exceeds the Basket Amount, then Purchaser’s remedies with respect to any such
Loss or Losses shall be as set forth in Section 15.01(i) hereof. If Purchaser
fails to timely deliver a Purchaser’s Loss Notice, then Purchaser shall be
deemed to have waived any remedy set forth in Section 15.01 or any other remedy
provided hereunder or otherwise available with respect to any Loss. It is
specifically acknowledged that (1) if any information is (or has been) disclosed
to Purchaser (or its attorneys, accountants, consultants or other professionals)
on or prior to the Effective Date of this Agreement by Seller (or its attorneys,
accountants, consultants or other professionals) (or is the subject of
correspondence between Seller and Purchaser) which indicates that a
representation or warranty made by Seller in this Agreement is untrue or
inaccurate, Seller shall have no liability with respect to such
misrepresentation or untrue or inaccurate warranty and Purchaser shall not be
entitled to any credit at Closing in connection therewith, and (2) if the
Closing occurs, Seller shall have no liability in connection with any
representations or warranties which were otherwise known by Purchaser, at
Closing, to be untrue or inaccurate.

 

Section 10.05. Purchaser, for itself and its agents, affiliates, successors and
assigns, hereby releases and forever discharges Seller, its employees, agents,
affiliates, successors and assigns from any and all rights, claims and demands
at law or in equity, whether known or unknown at the time of this Agreement,
which Purchaser has or may have in the future, arising out of the physical,
environmental, economic or legal condition of the Property, including, without
limitation, any claim for indemnification or contribution arising under the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Section 9601 et seq.) or any similar federal, state or local statute, rule or
ordinance relating to liability of property owners for environmental matters.

 

Section 10.06. The phrase “to Seller’s knowledge” is hereby defined as the
actual (as opposed to constructive or imputed) knowledge without independent
inquiry or investigation of Susan Weinreb, who shall have no personal liability
in regards thereto or otherwise in respect of this Agreement.

 

SECTION 11: SELLER’S INSTRUMENTS AT CLOSING

 

Section 11.01. Seller shall duly execute, acknowledge and/or deliver or, where
applicable, cause the following to be duly executed, acknowledged and/or
delivered, to Purchaser on the Closing Date the following:

 

(a) a deed substantially in the form of Exhibit B attached hereto;

 

(b) a title affidavit with respect to the Property as may be reasonably required
by the Title Insurer; provided, however, that the matters and liability covered
by such title affidavit shall not exceed the matters and liability of Seller
with respect to its representations and warranties made under Section 10.01
hereof;

 

(c) real estate transfer tax forms and returns for the Property;

17



(d) an affidavit as required pursuant to Section 1445 of the Code substantially
in the form of Exhibit E hereto;

 

(e) any plans with respect to the Improvements on the Property to the extent in
Seller’s possession;

 

(f) such other documents, instruments, resolutions and other material with
respect to the Property reasonably requested by Purchaser as may be necessary to
effect the transfer of title hereunder, to record the deed or as may be
reasonably requested by the Title Insurer;

 

(g) the Assignment Agreement substantially in the form of Exhibit C attached
hereto and made a part hereof, together with original executed counterparts, to
the extent originals are in Seller’s possession, or, if originals are not in
Seller’s possession, copies (to the extent that copies are in Seller’s
possession) of all Leases (if any), Service Contracts (to the extent not
terminated by Seller, whether in whole or only as to the Real Property, at or
prior to Closing), Permits and Licenses and Warranties, if any;

 

(h) a bill of sale substantially in the form of Exhibit D attached hereto and
made a part hereof;

 

(i) Tenant-executed estoppel certificates (each an “Estoppel Certificate”) dated
within thirty (30) days of the Closing Date either substantially in the form of
Exhibit I attached hereto and made a part hereof (with blanks therein completed
with information relevant to the subject Lease) or, if more restrictive,
containing such information as is required pursuant to the terms of the subject
Lease, in either case, from all of the Tenants; provided, however, that no
Estoppel Certificate shall disclose any fact materially adverse to the
applicable Tenant, such Tenant’s Lease, the Property or Purchaser or materially
inconsistent with the representations and warranties of Seller provided herein;
it being acknowledged and agreed that the obligation of Purchaser to close the
transactions contemplated by this Agreement shall not be contingent upon any
particular existing Lease remaining in force and effect or remaining without
default as of the Closing Date;

 

(j) subject to Section 14.05, all cash Security Deposits, if any, actually held
by Seller at Closing, by payment of the amount thereof to Purchaser or by a
credit to Purchaser against the Purchase Price. A list of the Security Deposits
held by Seller on the date hereof, if any, is attached as Exhibit K to this
Agreement;

 

(k) a closing statement setting forth all apportionments to be made at Closing
pursuant to Section 7 hereof, together with disbursement instructions for
payment of the balance of the Purchase Price;

 

(l) notice to the Tenants, if any, advising them of the sale of the Property to
Purchaser, substantially in the form of Exhibit G attached hereto and made a
part hereof;

18



(m) such other documents, instruments, resolutions and other material as may be
necessary to effect the transfer of title hereunder and reasonably requested by
Purchaser or the Title Insurer;

 

(n) a certification stating that the representations and warranties of Seller
set forth in Section 10.01 of this Agreement remain true and correct in all
material respects as of the Closing Date, or setting forth with reasonable
specificity the manner in which any such representations are no longer true and
correct in all material respects as of the Closing Date; and

 

(o) keys to the Property, to the extent in Seller’s possession.

 

SECTION 12: PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

Section 12.01. To induce the Sellers to enter into this Agreement, Purchaser
makes the following representations and warranties, all of which Purchaser
represents are true, complete and correct in all material respects as of the
Effective Date of this Agreement and shall be true, complete and correct in all
material respects as of the Closing Date and shall be deemed to be made as of
that date.

 

(a) The execution, delivery and performance of this Agreement and consummation
of the transaction hereby contemplated in accordance with the terms of this
Agreement will not violate any material contract, agreement, commitment, order,
judgment or decree to which Purchaser is a party or by which it is bound, and
Purchaser has obtained (or will, by the Closing, have obtained) all consents
necessary (whether from a governmental authority or other third party) in order
for it to consummate the transactions contemplated hereby.

 

(b) The party or parties executing this Agreement on behalf of Purchaser have
been duly authorized and are empowered to bind Purchaser to this Agreement and
to take all actions required by this Agreement.

 

(c) Upon the full execution and delivery of this Agreement by Purchaser to the
Sellers, this Agreement shall be the binding obligation of Purchaser,
enforceable against Purchaser in accordance with the terms hereof.

 

(d) No action, suit or proceeding is pending or, to Purchaser’s knowledge,
threatened against Purchaser which would materially adversely affect Purchaser’s
financial condition or its ability to fully perform its obligations pursuant to
this Agreement.

 

(e) The execution and delivery of this Agreement and the performance by
Purchaser of its obligations hereunder do not and will not conflict with or
violate any law, rule, judgment, regulation, order, writ, injunction or decree
of any court or governmental or quasi-governmental entity with jurisdiction over
Purchaser, including, without limitation, the United States of America, the
State in which the Property is located or any political subdivision of any of
the foregoing, or any decision or ruling of

19



any arbitrator to which Purchaser is a party or by which Purchaser is bound or
affected and no consent of any governmental agency is required.

 

(f) Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of New York and is duly
authorized to conduct business under the laws of the State of New York.

 

SECTION 13: PURCHASER’S INSTRUMENTS AT CLOSING

 

Section 13.01. On the Closing Date, Purchaser shall deliver the Purchase Price,
as adjusted, to, or as directed by, Seller. Additionally, on the Closing Date,
Purchaser shall duly execute, acknowledge and deliver to Seller the following:

 

(a) real estate transfer tax forms and returns, if any, for the Property;

 

(b) the Assignment Agreement in the form of Exhibit C attached hereto;

 

(c) a closing statement setting forth all apportionments to be made at Closing,
together with disbursement instructions for payment of the balance of the
Purchase Price; and

 

(d) such other documents, instruments, resolutions and other material as may be
necessary to effect the transfer of title hereunder and reasonably requested by
Seller or the Title Insurer.

 

SECTION 14: CONTRACT PERIOD

 

Section 14.01. Intentionally Omitted.

 

Section 14.02. During the Contract Period, Seller shall continue to operate the
Property in the same manner as it is currently being operated by Seller, though
Seller shall not be obligated to incur any capital improvements. Seller shall
maintain replacement cost casualty insurance throughout the Contract Period.
During the Contract Period, Seller shall not, without the written consent of
Purchaser (which is in Purchaser’s sole discretion), enter into any new Lease
for space at the Property or Leasing Brokerage Agreement, or amend or modify any
of the Leases. Notwithstanding the foregoing, Purchaser does hereby consent to
Seller extending the term of the Lease with Wrap-N-Pack, Inc. through December
31, 2018 and thereafter, extending the term thereof on a month to month basis
terminable on two months’ notice.

 

Section 14.03. During the Contract Period, Seller shall not, without the written
consent of Purchaser, enter into any new Service Contracts or other agreements
relating to the ownership and operation of the Property; provided, however, that
Seller shall terminate all of the Service Contracts, which termination shall be
effective no later than thirty (30) days following the Closing Date.

 

Section 14.04. During the Contract Period, Seller shall not allow any interest
in the Property to be voluntarily liened, encumbered or transferred in such a
manner that Seller may not

20



deliver the Property as set forth in Section 5 hereof, nor may Seller apply for
or consent in writing to any zoning change, variance, subdivision, lot line
adjustment or similar modification with respect to the Real Property.

 

Section 14.05. Prior to the Closing, Seller shall have the right to (a) apply
any Security Deposits held under Leases, if any, in respect of defaults by
Tenants under the applicable Leases, if any, to the extent permitted by such
Leases, and (b) return the Security Deposit, if any, of any Tenant thereunder
who in the good faith judgment of Seller is entitled to the return of such
Security Deposit pursuant to the terms of its Lease or otherwise by law.

 

Section 14.06. Prior to Closing, Seller shall keep and perform in all material
respects all of the obligations to be performed by it under the Leases.

 

Section 14.07. Prior to Closing, Seller shall not remove from the Property any
Personal Property unless such item shall be replaced with a similar item of
comparable utility and value.

 

Section 14.08. During the Contract Period, Seller shall notify Purchaser in
writing of Seller’s acknowledgement of or receipt of notice of any litigation,
arbitration or administrative hearing before any court, arbitrator or government
agency not covered by Seller’s insurance, concerning or affecting the Property
which is instituted after the date hereof and shall promptly notify and forward
a copy of any notice or other communication from third parties or Tenants
regarding same to Purchaser.

 

Section 14.09. Prior to Closing, Seller shall not hire any employees with
respect to the Property, hire a property manager, or consent to any property
manager or other person to hire any employees with respect to the Property.

 

Section 14.10. During the Contract Period, except if consented to in writing by
Seller Purchaser shall not communicate with any governmental or
quasi-governmental agencies or authorities regarding the Property or any aspect
thereof except in connection with obtaining municipal searches, title searches,
zoning reports or other customary reports obtained by purchasers in transactions
of this nature.

 

Section 14.11. Whenever in this Section 14 Seller is required to obtain
Purchaser’s approval with respect to any transaction described therein,
Purchaser shall, within five (5) business days after receipt of Seller’s request
therefor, notify Seller of its approval or disapproval of same and, if Purchaser
fails to notify Seller of its disapproval within said five (5) business day
period, Purchaser shall be deemed to have approved same. In the event any new
Lease, Leasing Brokerage Agreement or Service Contract is entered into by Seller
with Purchaser’s actual or deemed consent, then the applicable representations
and warranties of Seller under this Agreement will be deemed to have been
revised so as to incorporate the subject Lease (and Security Deposit thereunder,
if any), Leasing Brokerage Agreement and/or Service Contract.

 

SECTION 15: CONDITIONS PRECEDENT TO CLOSING

 

Section 15.01. (a) Purchaser’s obligations to close title under this Agreement
on the Closing Date shall be subject to the satisfaction of the following
conditions precedent on or prior to the Closing Date:

21



(i) all of Seller’s representations and warranties made in this Agreement shall
be true and correct in all material respects as of the Effective Date of this
Agreement and, with respect to the Closing Date Representations, as of the
Closing Date (except if and to the extent such representations and warranties
speak as of an earlier date, then they shall be true in all material respects as
of such earlier date); provided, however, that Purchaser shall be obligated to
consummate the Closing without any adjustment in the Purchase Price if the
aggregate amount of Losses resulting from any misrepresentation or untrue or
inaccurate warranty made by Seller in this Agreement is equal to or less than
Thirty Thousand and 00/100 Dollars ($30,000.00) (the “Basket Amount”). If the
aggregate amount Losses resulting from any misrepresentation or untrue or
inaccurate warranty made by Seller in this Agreement exceeds the Basket Amount,
Purchaser shall be entitled to recover such Losses in excess of the Basket
Amount from Seller at Closing by means of an adjustment or credit to the
Purchase Price, or after Closing, as applicable, in accordance with any
Purchaser’s Loss Notice delivered in accordance with Section 10.03 hereof;
provided, however, that in no event shall Seller’s liability hereunder, and
Purchaser’s credit on account thereof, exceed Sixty Thousand and 00/100 Dollars
($120,000.00) (the “Maximum Credit Amount”). If the aggregate amount of any
credits which Purchaser would otherwise be entitled to receive pursuant to this
Section 15.01(a) exceeds the Maximum Credit Amount, then Purchaser shall have
the right to terminate this Agreement and receive the return of the Downpayment
(in which event neither party shall have any obligations or liabilities
hereunder except those that expressly survive termination of this Agreement);
provided, however, that Purchaser shall not be permitted to terminate this
Agreement if Seller elects (it being acknowledged that Seller shall have the
right but not the obligation to make such election) to grant a credit to
Purchaser at Closing in the aggregate amount by which the Losses exceeds the
Basket Amount. In the event that there is a dispute as to whether Purchaser has
incurred any Loss or Losses as a result of any misrepresentation or untrue or
inaccurate warranty made by Seller in this Agreement, then, unless the aggregate
amount thereof exceeds the Maximum Credit Amount, the Closing shall occur
without adjustment regarding same; provided, however, that a portion of the
Purchase Price equal to the disputed amount (up to the Maximum Credit Amount)
shall be held in escrow by the Escrow Agent pending resolution of the dispute.

 

(ii) Seller shall have performed, in all material respects, all obligations and
agreements undertaken by it herein to be performed on or prior to the Closing
Date.

 

(b) Seller’s obligations to close title under this Agreement on the Closing Date
shall be subject to the satisfaction of the following conditions precedent on
the Closing Date:

 

(i) all of Purchaser’s representations and warranties made in this Agreement
shall be true and correct in all material respects as of the Closing Date as if
they were made on that date;

 

(ii) Purchaser shall have timely paid to Seller or its designee(s) the Purchase
Price and any other amounts required to be paid by Purchaser hereunder; and

22



(iii) Purchaser shall have performed, in all material respects, all other
obligations and agreements undertaken by it herein to be performed on or prior
to the Closing Date.

 

SECTION 16: TRANSFER TAX AND TRANSACTION COSTS

 

Section 16.01. At the Closing, Seller shall pay or credit to Purchaser an amount
equal to (a) any and all applicable taxes imposed by the State of New York or
the city or county in which the Property is located with respect to in
connection with the conveyance of the Property to Purchaser, (b) any recording
fees for the release or satisfaction of Seller’s existing mortgage of the Real
Property, and (c) one-half (1/2) of any escrow or closing fees.

 

Section 16.02. Purchaser shall pay for (a) any and all costs and expenses
associated with its due diligence, including any searches performed by the Title
Insurer, (b) all costs and expenses of its legal counsel, advisors and other
professionals employed by it in connection with the transfer of the Property,
(c) premiums for Purchaser’s and any lender’s title insurance policy and all
endorsements thereto, (d) all costs and expenses incurred in connection with
obtaining a current survey or any update of any existing survey of the Property,
(e) all costs and expenses incurred in connection with any financing obtained by
Purchaser, including without limitation, loan fees, mortgage recording taxes,
financing costs and lender’s legal fees (it being acknowledged and agreed by the
parties, however, that the obligations of Purchaser hereunder shall not be
contingent upon Purchaser obtaining any such financing), (f) one half (1/2) of
any escrow or closing fees, and (g) any recording fees for documentation to be
recorded in connection with the transactions contemplated by this Agreement
(other than for the release or satisfaction of the Seller’s existing mortgage of
the Real Property).

 

Section 16.03. The provisions of this Section 16 shall survive the Closing.

 

SECTION 17: NOTICES

 

Section 17.01. All notices, requests and demands to be made hereunder to the
parties hereto shall be in writing (at the addresses set forth below) and shall
be given by any of the following means: (a) personal delivery (including,
without limitation, overnight delivery, courier or messenger services) or (b)
registered or certified, first-class United States mail, postage prepaid, return
receipt requested or (c) electronic mail (email), provided that a copy of such
notice, request or demand is also sent on the same day by one of the other means
set forth in this Section 17. Notice by a party’s counsel shall be deemed to be
notice by such party. All notices to the Sellers shall be sent to the address
set forth below. Such addresses may be changed by notice to the other parties
given in the same manner as provided above. Any notice, demand or request sent
(x) pursuant to subsection (a), above, shall be deemed received upon such
personal delivery, and (y) pursuant to subsection (b), above, shall be deemed
received three (3) days following deposit in the mail, and (z) pursuant to
subsection (c), above, shall be deemed received the same day the email is sent.

23



To Purchaser: c/o Enzo Biochem,Inc.
527 Madison Avenue
New York, New York 10022
Attn: James O’Brien
E-mail: jobrien@enzo.com     With copies to: McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173-1922
Attn: Robert Cohen, Esq.
E-mail: rcohen@mwe.com     If to Seller: Building Blocks Realty Co. LLC
105 Maxess Road, Suite SB 124
Melville, New York 11746
Attention: Susan Weinreb
E-mail: weinreb.susan@gmail.com     With copies to: Weinberg, Gross & Pergament
LLP
400 Garden City Plaza
Garden City, New York 11530
Attention: David E. Miller, Esq.
E-mail: dmiller@wgplaw.com     If to Escrow Agent: AmTrust Title Insurance
Company
220 East 42nd Street, 24th Floor
New York, New York 10017
Attention: Felice K. Shapiro, EVP and Chief Underwriter
E-mail: felice.shapiro@amtrustgroup.com     With copies to: AmTrust Title
Insurance Company
50 Lindbergh Blvd., Suite 600
Uniondale, New York 11553
Attention: Timothy A. Bolles and Felix Tschantz
E-mail: timothy.bolles@amtrustgroup.com and
felix.tschantz@amtrustgroup.com

 

SECTION 18: DEFAULT

 

Section 18.01. Purchaser’s Default. If Purchaser shall default (a) in the
payment of the Purchase Price or the performance of any of its other obligations
to be performed on the Closing Date or (b) in the performance of any of its
material obligations to be performed prior to the Closing Date and, with respect
to any default under this clause (b) only, such default shall not be cured on or
prior to the date that is five (5) Business Days after written notice to
Purchaser, Purchaser’s attorney and Escrow Agent, then Seller shall have the
right to treat this Agreement as

24



having been breached by Purchaser and Seller’s sole and exclusive remedy on
account of such breach shall be the right to terminate this Agreement by written
notice to Purchaser or Purchaser’s attorney. Upon such termination (i) Purchaser
shall forfeit all rights and claims with respect to the Property pursuant to
this Agreement and to the Downpayment and (ii) Escrow Agent shall promptly remit
the Downpayment to Seller; and thereupon neither party shall have any
obligations or liabilities hereunder except those that expressly survive
termination of this Agreement. In the event the payment of the Downpayment to
Seller is delayed in connection with any litigation, then, in addition to
receipt of the Downpayment, Seller shall be entitled to judgment interest from
Purchaser from date on which the Downpayment would have otherwise been payable
to Seller, but for such litigation (and such entitlement of Seller and
obligation of Purchaser shall survive the termination of this Agreement). Seller
and Purchaser hereby agree that payment of the Downpayment to Seller shall be
deemed to be fair and adequate, but not excessive, liquidated damages (and not a
penalty) based upon the following considerations which Seller and Purchaser
agree would constitute damages to Seller for any default by Purchaser but which
are impossible to quantify, to wit: (A) the removal of the Property from the
real estate market together with the uncertainty of obtaining a new purchaser at
the same or greater purchase price; (B) the expenses incurred by Seller,
including (but not by way of limitation) attorneys’ fees, taxes, mortgage
interest, and other items incidental to the maintenance of the Property until it
is eventually sold; and (C) all other expenses incurred by Seller as a result of
Purchaser’s default. The Downpayment is not intended to cap amounts, if any, due
Seller in respect of any indemnification from Purchaser that survives
termination of or Closing under this Agreement. In the event of such
termination, Purchaser shall promptly destroy all due diligence materials,
reports and studies delivered to Purchaser by Seller or any broker, agent,
representative or employee of Seller (without Purchaser retaining copies
thereof).

 

Section 18.02. Seller’s Default. In the event Purchaser discovers, prior to the
Closing Date, that (a) any of the representations and warranties set forth in
Section 10.01 hereof are false as of the Effective Date of this Agreement, or
(b) Seller shall default in the performance of (i) any of its material
obligations to be performed on the Closing Date or (ii) any of its material
obligations to be performed prior to the Closing Date and, with respect to any
default under this clause (ii) only, such default shall not be cured on or prior
to the earlier to occur of the date that is five (5) Business Days after written
notice to Seller, Seller’s attorney and Escrow Agent or the Closing Date, then
Purchaser’s sole and exclusive remedy by reason thereof (in lieu of prosecuting
an action for damages or proceeding with any other legal or equitable course of
conduct, the right to bring such actions or proceedings being expressly and
voluntarily waived by Purchaser, to the extent legally permissible, following
and upon advice of its counsel) shall be to terminate this Agreement and receive
the Downpayment. If, however, Seller is able to convey title to the Property to
Purchaser pursuant to the terms hereof but Seller intentionally and willfully
fails to do so, then Purchaser may either (1) terminate this Agreement and
receive the Downpayment or (2) seek to obtain specific performance of Seller’s
obligations hereunder, provided that any action for specific performance shall
be commenced within thirty (30) days after such default; it being understood and
agreed that if Purchaser fails to commence an action for specific performance
within thirty (30) days after such default, then this Agreement shall
automatically terminate, effective as of the day immediately following such
thirty (30) day period, and thereupon the Downpayment shall be returned to
Purchaser, and the parties hereto shall be released of all obligations and
liabilities of whatsoever nature in connection with this Agreement except those
that expressly survive termination of this Agreement. If Purchaser elects to
seek specific

25



performance of this Agreement, then as a condition precedent to any suit for
specific performance, Purchaser shall on or before the Closing Date, time being
of the essence, fully perform all of its obligations hereunder which are capable
of being performed (other than the payment of the Purchase Price, which shall be
paid as and when required by the court in the suit for specific performance).
Upon the termination of this Agreement and the return of the Downpayment to
Purchaser in accordance with this Section 18.02, neither party shall have any
obligations or liabilities hereunder except those that expressly survive
termination of this Agreement. Notwithstanding the foregoing, Purchaser shall
have no right to seek specific performance, if Seller shall be prohibited from
performing its obligations hereunder by reason of any law, regulation, or other
legal requirement applicable to Seller. Under no circumstance shall Seller be
liable to Purchaser for any consequential, punitive or other damages.

 

SECTION 19: ASSIGNMENT

 

Section 19.01. This Agreement and Purchaser’s rights hereunder may not be
assigned by Purchaser without the prior written consent of Seller (which may be
withheld by Seller in its sole and absolute discretion, which may be arbitrary).
Notwithstanding the foregoing, Purchaser shall have the right, upon notice to
(but without the requirement for the consent of) Seller, to assign its rights
and entitlements under this Agreement to an entity owned and controlled by
Purchaser, provided that no such assignment shall be construed as to release or
relieve Purchaser of or from the obligations and liabilities of Purchaser under
this Agreement.

 

Section 19.02. Notwithstanding anything herein to the contrary, Seller shall
have the right, prior to Closing, to assign the rights under this Agreement and
to transfer the Property to any escrow holder or exchange facilitator (a
“Qualified Intermediary”) selected by Seller in order to effect a Section 1031
exchange. Purchaser agrees to cooperate with Seller and the Qualified
Intermediary in any manner necessary to complete the Section 1031 exchange;
provided, however that Purchaser shall not be required to incur any additional
cost or expense, and the completion of the Section 1031 exchange will not delay
or postpone the Closing. Seller’s effectuation of the Section 1031 exchange
prior to Closing shall not be a condition or contingency to Seller’s obligation
hereunder.

 

SECTION 20: COUNTERPARTS

 

Section 20.01. This Agreement may be executed in counterparts. The signatures of
the parties who sign different counterparts of this Agreement or any of the
instruments executed to effectuate the purposes of this Agreement shall have the
same effect as if those parties had signed the same counterparts of this
Agreement or of any such instrument.

 

SECTION 21: FURTHER ASSURANCES

 

Section 21.01. Purchaser and Seller each agree to execute and deliver to the
other such further documents or instruments as may be reasonable and necessary
in furtherance of the performance of the terms, covenants and conditions of this
Agreement. This Section 21.01 shall survive the Closing.

26



SECTION 22: MISCELLANEOUS

 

Section 22.01. Seller agrees that, at Purchaser’s election made by written
notice to Seller at least forty five (45) days prior to Closing, Seller, as an
accommodation to Purchaser, shall request that the mortgagee under the existing
mortgage encumbering the Premises (collectively, the “Existing Mortgage”)
provide a pay-off statement for the indebtedness secured by the Existing
Mortgage as of the Closing Date and assign such mortgage to Purchaser’s new
lender in exchange for (i) payment of such indebtedness, (ii) the unconditional
release of the Seller and all guarantors of the Existing Mortgage from all
liability under the Existing Mortgage by the current holder of the Existing
Mortgage, the assignee, and their successors and assigns from all liability
under, in connection with or related to the Existing Mortgage, and (iii) the
agreement of the Purchaser and Enzo Biochem, Inc. to indemnify and hold harmless
the Seller and the guarantors under the Existing Mortgage from liability under,
in connection with or related to the Existing Mortgage. Purchaser shall pay all
fees, costs and expenses in connection with the assignment of the Existing
Mortgage and assumption thereof by the Purchaser including all fees, costs and
expenses, if any, of the mortgagee under the Existing Mortgage and the Seller’s
reasonable attorneys’ fees. In connection therewith, Seller shall have no
obligation to expend any money, take any action, incur any liability, provide
any financial accommodations or commence any litigation in connection with the
procurement or delivery of an assignment of the Existing Mortgages. In addition,
(i) the delivery of an assignment of such Existing Mortgages or Purchaser
obtaining any financing shall not be a condition to the obligation of Purchaser
to close hereunder, (ii) in no event shall Purchaser have any right to terminate
this Agreement due to the failure to obtain or assign any such Existing
Mortgages or obtain any financing, (iii) Purchaser shall not be entitled to a
reduction of the Purchase Price due to the failure to obtain any such assignment
of such Existing Mortgages or financing, (iv) in no event shall the Closing Date
be extended due to the failure to obtain any such assignment of such Existing
Mortgages or financing, (v) the assumption of the Existing Mortgage and the
releases and indemnity to be provided to the Seller and the guarantors of the
Existing Mortgage shall be in form and substance reasonably satisfactory to the
Seller, and (vi) Seller does not make any representation or warranty that an
assignment of the Existing Mortgage will be obtained.

 

Section 22.02. Subject to Section 19 hereof, this Agreement shall be binding
upon and shall inure to the benefit of Seller and Purchaser and their respective
successors and assigns.

 

Section 22.03. This Agreement shall be governed by and construed in accordance
with the laws of the State in which the Real Property is located. This Agreement
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Agreement to be drafted. If any
words or phrases in this Agreement shall have been stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Agreement shall be construed as if the words or phrases so stricken out or
otherwise eliminated were never included in this Agreement and no implication or
inference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated. All terms and words used in this
Agreement, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

27



Section 22.04. The headings of the several Sections contained in this Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit or describe the scope of this Agreement or the intent of any
provision thereof.

 

Section 22.05. The invalidity or unenforceability of any provision of this
Agreement shall not affect or impair any other provision of this Agreement.

 

Section 22.06. This Agreement contains the entire agreement between Seller and
Purchaser, and any and all prior understandings and dealings heretofore had are
merged herein and any agreement hereafter made shall be ineffective to change,
modify or discharge this Agreement in whole or in part unless such agreement
hereafter made is in writing and signed by Seller and Purchaser.

 

Section 22.07. Purchaser acknowledges and agrees that its obligations under this
Agreement are not subject to its ability to obtain financing for or in
connection with such acquisition or other contingencies or satisfaction of
conditions and Purchaser shall have no right to terminate this Agreement or
receive a return of the Downpayment except as otherwise expressly provided for
in this Agreement. Nothing herein shall prohibit Purchaser from seeking or
obtaining financing.

 

Section 22.08. Purchaser shall have no right to record this Agreement or a
memorandum hereof. If Purchaser shall so record this Agreement or a memorandum,
Purchaser shall be in default of the terms and conditions of this Agreement and,
in addition to any other rights or remedies available to Seller as a result of
Purchaser’s default, Seller may, at Seller’s option, immediately terminate this
Agreement.

 

Section 22.09. Intentionally Omitted.

 

Section 22.10. Notwithstanding any provision to the contrary contained herein,
in any instance where Purchaser is entitled to the return of the Downpayment,
Seller shall be entitled to instruct Escrow Agent (and Purchaser hereby
authorizes Escrow Agent) to deduct therefrom, and deliver to Seller, amounts, if
any, owed to Seller in respect of any indemnification by Purchaser, as
reasonably determined by Seller, prior to Escrow Agent’s returning the
Downpayment to Purchaser.

 

Section 22.11. Purchaser shall look solely to Seller’s interest in the Property
(including the net proceeds from the sale of the Property after payment of all
third party closing expenses and payment of the release price to the Lender) as
if said asset were the sole asset of Seller for the payment or satisfaction of
claims of any nature or for any performance arising under or in connection with
this Agreement; provided, however, the foregoing is not intended to expand
Seller’s liability hereunder and, accordingly, such liability is further limited
by the other provisions of this Agreement, including, without limitation, the
provisions of Section 10.03 and 10.04, Section 15.01(a)(i) and Section 18.02
(which sections limit Seller’s liability to Purchaser or Purchaser’s remedies
against Seller).

 

Section 22.12. Purchaser agrees that the submission of a draft of this Agreement
by Seller is not intended to be an offer to enter into a legally binding
contract with respect to the purchase and sale of the Property pursuant to the
terms of this Agreement. Seller shall be legally bound

28



with respect to the purchase and sale of the Property pursuant to the terms of
this Agreement only if and when the parties have been able to negotiate all of
the terms and provisions of this Agreement in a manner acceptable to each of the
parties in their respective sole discretion, including, without limitation, all
of the Exhibits and Schedules hereto, and each of Seller and Purchaser have
fully executed and delivered to each other a counterpart of this Contract,
including, without limitation, all Exhibits and Schedules hereto.

 

SECTION 23: ESCROW AGENT

 

Section 23.01. Seller and Purchaser hereby designate “Escrow Agent” to receive
and hold the Downpayment delivered herewith by Purchaser in accordance with
Section 3 hereof, and Escrow Agent agrees to act as such Escrow Agent subject to
the provisions of this Section 23. Upon receipt by Escrow Agent of the
Downpayment, Escrow Agent shall cause the same to be deposited into Escrow
Agent’s IOLA (i.e., non-interest-bearing) account, it being agreed that Escrow
Agent shall not be liable for (a) any loss of such investment (unless due to
Escrow Agent’s gross negligence or willful misconduct) or (b) any failure to
attain a rate of return on such investment.

 

Section 23.02. On receipt by Escrow Agent of a statement executed by Seller and
Purchaser that title to the Property has closed under this Agreement, Escrow
Agent shall promptly deliver such Downpayment to Seller.

 

Section 23.03. On receipt by Escrow Agent of a statement executed by Purchaser
prior to the Closing Date that title to the Property has not closed under this
Agreement because of a default by Seller under this Agreement or because of
Seller’s inability to convey title to the Property in accordance with the
provisions of this Agreement or because any contingency contained in this
Agreement has not been satisfied or waived, Escrow Agent shall, within ten (10)
Business Days, deliver a copy of said statement to Seller and return such
Downpayment to Purchaser on the tenth (10th) Business Day after receipt by
Seller of said statement unless Escrow Agent, prior to such return, receives
from Seller a statement contesting the accuracy of Purchaser’s statement and
demanding retention of said Downpayment by Escrow Agent.

 

Section 23.04. On receipt by Escrow Agent of a statement executed by Seller
prior to the Closing Date that title to the Property has not closed under this
Agreement because of a default by Purchaser under this Agreement, Escrow Agent
shall within ten (10) Business Days deliver a copy of said statement to
Purchaser and deliver such Downpayment to Seller on the tenth (10th) Business
Day after receipt by Purchaser of such statement unless Escrow Agent, prior to
such delivery, receives from Purchaser a statement contesting the accuracy of
Seller’s statement and demanding retention of said Downpayment by Escrow Agent.

 

Section 23.05. On receipt by Escrow Agent of a statement from Seller or
Purchaser, as the case may be, under Sections 23.03 or 23.04 above, Escrow Agent
shall retain the Downpayment and thereafter deliver the same to either Seller or
Purchaser as Seller and Purchaser may jointly direct by a statement executed by
them both, provided if there is any dispute with respect to the Downpayment,
Escrow Agent may immediately and with notice to Seller and Purchaser, surrender
said Downpayment to a court of competent jurisdiction for such disposition as
may be directed by such court.

29



Section 23.06. Upon delivery of the Downpayment to either Purchaser, Seller or a
court of competent jurisdiction under and pursuant to the provisions of this
Section 23, Escrow Agent shall be relieved of all liability, responsibility or
obligation with respect to or arising out of the Downpayment and any and all of
its obligations arising therefrom.

 

Section 23.07. The Escrow Agent shall not be liable for any error of judgment or
for any act done or omitted by it in good faith or for anything which it may in
good faith do or refrain from doing in connection herewith or for any negligence
other than its gross negligence, nor shall the Escrow Agent be answerable for
the default or misconduct other than the willful misconduct of its agents,
attorneys or employees if they be selected with reasonable care. The Escrow
Agent is authorized to act upon any document believed by it to be genuine and to
be signed by the proper party or parties and will incur no liability in so
acting. Seller and Purchaser jointly and severally agree to and do hereby
indemnify and hold harmless Escrow Agent from all loss, cost, claim, damage,
liability, and expense (including attorney’s fees and disbursements) which may
be incurred by reason of its acting as Escrow Agent, provided the same is not
the result of Escrow Agent’s gross negligence or willful misconduct. Purchaser
acknowledges and agrees that Escrow Agent shall be entitled to represent Seller
in any dispute with respect to the Downpayment, or otherwise.

 

Section 23.08. The Escrow Agent has executed this Agreement for the sole purpose
of agreeing to act as such in accordance with the terms of this Section 23.

 

Section 23.09. The provisions of this Section 23 shall survive the Closing or
termination of this Agreement.

 

SECTION 24: CONFIDENTIALITY

 

Section 24.01. Purchaser shall maintain, in the strictest confidence, the
contents of any and all information in respect of the Property which is supplied
to, or obtained by, Purchaser or its principals, employees, contractors,
consultants, advisors, attorneys, accountants, members, investors and lenders
involved in the acquisition of the Property (collectively, the
“Representatives”) by Seller or its Representatives, including, without
limitation, any third party reports in respect of the Property (collectively,
the “Confidential Information”). Notwithstanding the foregoing, Purchaser may,
without Seller’s consent, disclose such Confidential Information (a) to its
Representatives without the express written consent of Seller, so long as any
Representatives to whom disclosure is made agree to keep all such information
confidential in accordance with the terms hereof and (b) if disclosure is
required by law or by regulatory or judicial process, provided that in such
event the Purchaser shall, to the extent practicable, furnish Seller with prior
written notice of any such required disclosure, shall exercise all commercially
reasonable efforts (at no cost or expense to Purchaser) to preserve the
confidentiality of the Confidential Information, including, without limitation,
reasonably cooperating with Seller to obtain an appropriate order or other
reliable assurance that confidential treatment will be accorded such
Confidential Information by such tribunal and shall disclose only that portion
of the Confidential Information that it is legally required to disclose. Upon
any termination of this Agreement, such confidentiality shall be maintained and
Purchaser will destroy such Confidential Information as was previously provided
to Purchaser by Seller, with any such destruction confirmed by Purchaser in
writing. For purposes of this Agreement, Confidential

30



Information excludes information which: (i) is or becomes generally available to
or known by the public other than as a result of a disclosure by Purchaser or
its Representatives; (ii) is or becomes available to Purchaser or its
Representatives on a non-confidential basis from a source other than Seller or
its representatives, provided that such source is not prohibited from disclosing
such information by a legal, contractual or fiduciary obligation to Seller, or
(iii) is independently developed by Purchaser or its Representatives. Purchaser
hereby agrees to indemnify Seller from and against any actual loss or actual out
of pocket cost or expense (including reasonable attorneys’ fees) arising by
reason of a breach by Purchaser or its Representatives of the provisions of this
Section 24. The provisions of this Section 24 shall survive any termination of
this Agreement, but shall not survive Closing.

 

Section 24.02. Without limiting the foregoing provisions of this Section 24,
Purchaser shall not issue any press releases (or other public statements) with
respect to the transaction contemplated in this Agreement without the prior
written approval of Seller, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however that Seller’s consent shall not be
required in connection with SEC filings by Purchaser required by applicable law
or press releases or public statements made by the Town of Babylon with respect
to the transaction contemplated by this Agreement.

 

SECTION 25: TAX PROCEEDINGS

 

Section 25.01. Real estate tax refunds or credits received by Seller that are
attributable to the fiscal tax year in which the Closing occurs shall be
apportioned between Seller and Purchaser less any reasonable expenses incurred
by Seller in connection with the prosecution of such proceeding. In the event
any such proceeding shall affect a fiscal tax year falling entirely during
Purchaser’s period of ownership, Seller shall, at Purchaser’s election, at the
Closing, assign all of its right, title and interest in such proceeding to
Purchaser pursuant to an assignment in form reasonably acceptable to Purchaser.
If Purchaser does not elect to accept such assignment, Seller may withdraw such
proceeding. Real estate tax refunds or credits received by Purchaser
post-Closing directly from the applicable municipality that are attributable to
the fiscal tax year in which the Closing occurs shall be apportioned between
Seller and Purchaser. Real estate tax refunds or credits received by Purchaser
post-Closing directly from the applicable municipality that are attributable to
a fiscal year prior to the fiscal year of the Closing shall be paid to Seller.
Seller shall not settle the year of Closing, without Purchaser’s consent, which
shall not be unreasonably withheld, delayed or conditioned. Seller shall not
settle multiple years, which include the year of Closing, if the result of such
settlement is that the year of Closing is not settled on terms at least as
favorable as the prior years. The provisions of this Section 25 shall survive
Closing.

 

SECTION 26: SALE BROKERAGE AGREEMENTS

 

Section 26.01. Each of Seller and Purchaser hereby represent and warrant to the
other that it has not (a) dealt with any agent, finder or broker in connection
with this Agreement other than Equity Transfers, LLC (“Broker”) or (b) made any
agreement to pay any agent, finder, broker or any other Person any fee or
commission in the nature of a broker’s fee arising out of or in connection with
this Agreement other than Seller’s agreement to pay the Broker a commission

31



pursuant to separate agreement. Purchaser hereby agrees that, in the event any
claim is made for any fees or commissions by any broker, agent, finder or any
other Person other than the Broker in connection with this Agreement and arising
by, through or on account of any act of Purchaser or any of its Representatives,
Purchaser shall indemnify and hold harmless Seller from and against any and all
claims, liabilities, costs and expenses (including, without limitation,
reasonable attorney’s fees and disbursements) in connection therewith. Seller
hereby agrees that, in the event that any claim is made for any fees or
commissions by any broker, agent, finder or any other Person in connection with
this Agreement and arising by, through or on account of any act of Seller or
Seller’s representatives, Seller shall indemnify and hold harmless Purchaser
from and against any and all claims, liabilities, costs and expenses (including,
without limitation, reasonable attorney’s fees and disbursements) in connection
therewith. The foregoing indemnities shall survive the Closing or termination of
this Agreement, as applicable.

 

SECTION 27: THIRD PARTY BENEFICIARY

 

Section 27.01. This Agreement is an agreement solely for the benefit of Seller
and Purchaser (and their permitted successors and/or assigns). No other Person
shall have any rights hereunder nor shall any other Person be entitled to rely
upon the terms, covenants and provisions contained herein. The provisions of
this Section 27 shall survive the Closing or the termination hereof.

 

SECTION 28: JURISDICTION AND SERVICE OF PROCESS

 

Section 28.01. The parties hereto agree to submit to personal jurisdiction in
the State of New York in any action or proceeding arising out of this Agreement
and, in furtherance of such agreement, the parties hereby agree and consent that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the parties in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon the parties in any manner
permitted by applicable law. The provisions of this Section 28 shall survive the
Closing or the termination hereof. Any litigation arising from this Agreement
shall be commenced and prosecuted in a court of competent jurisdiction in Nassau
County, New York.

 

SECTION 29: WAIVER OF TRIAL BY JURY

 

Section 29.01. Seller and Purchaser hereby irrevocably and unconditionally waive
any and all right to trial by jury in any action, suit or counterclaim arising
in connection with, out of or otherwise relating to this agreement. The
provisions of this Section 29 shall survive the closing or the termination
hereof.

 

SECTION 30: PREVAILING PARTY

 

Section 30.01. If any party hereto files any suit, commences any action,
arbitration or other proceeding, or asserts any claim to enforce its rights
under this Agreement, or to recover damages for the breach hereof, the
prevailing party shall be entitled to recover from the other party the costs and
expenses, including reasonable attorneys’ fees, incurred in such suit or on
appeal or in any bankruptcy or other insolvency proceedings.

32



IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
day and year first above written.

 

  SELLER             BUILDING BLOCKS REALTY CO. LLC              By:  /s/ Susan
Weinreb
 
      Susan Weinreb, Manager             PURCHASER           ENZO REALTY LLC    
      By:  /s/ Barry Weiner
 
    Name: Barry Weiner     Title: President, Chief Financial Officer and
Treasurer           ESCROW AGENT           AMTRUST TITLE INSURANCE COMPANY      
    By:  /s/ Felice K. Shapiro
 
    Name: Felice K. Shapiro     Title: EVP Chief Underwriter  

 

[Signature Page to Purchase and Sale Agreement]

   



SCHEDULE 1

 

Description of the Land

 

SCHEDULE A DESCRIPTION

 

ALL that certain plot, piece or parcel of land, situate, lying and being at
Farmingdale in the Town of Babylon, County of Suffolk and State of New York
being part of Lot 1 as shown on a certain map entitled, “Map of Executive Park
at Babylon, located in Farmingdale, Town of Babylon, Suffolk County, NY.” and
filed in the Offices of the Clerk of the County of Suffolk on 7/23/1979 as Map
No. 6833; and being bounded and described as follows:

 

BEGINNING at a point on the southerly side of Executive Boulevard distant 246.16
feet westerly from the northwesterly end of the arc of a curve with connects the
westerly side of Broad Hollow Road, as widened, with the southerly side of
Executive Boulevard;

 

RUNNING THENCE South 9 degrees 53 minutes 20 seconds West, 421.32 feet to land
now or formerly of J. Gazza;

 

THENCE North 65 degrees 28 minutes 30 seconds West, along said lands, 213.01
feet;

 

THENCE North 8 degrees 31 minutes 20 seconds East, 179.12 feet;

 

THENCE North 9 degrees 53 minutes 20 seconds East, 239.25 feet to the southerly
side of Executive Boulevard;

 

THENCE easterly along the southerly side of Executive Boulevard, the following
three (3) courses and distances:

 

1) South 62 degrees 35 minutes 23 seconds East, 54.42 feet;     2) Along the arc
of a curve bearing to the left, having a radius of 780.66 feet, a distance of
103.34 feet;     3) South 70 degrees 10 minutes 28 seconds East, 61.02 feet to
the point or place of BEGINNING.

   



SCHEDULE 2

 

Escrow Agent’s Wire Instructions

 

Sterling National
Bank Montebello, NY 10901

 

Routing Number:
SWIFT:

 

AmTrust Title Insurance Co. Clearing Account
50 Charles Lindbergh Blvd, Suite 600, Uniondale, NY 11553
Account Number:

   



SCHEDULE 2

 

Escrow Agent’s Wire Instructions

 

Routing Number:
SWIFT:

 

AmTrust Title Insurance Co. Clearing Account
50 Charles Lindbergh Blvd, Suite 600, Uniondale, NY 11553
Account Number:

   



SCHEDULE 3

 

[Intentionally Omitted]

   



SCHEDULE 4

 

Title Exceptions

 

1. Reservation of streets contained in Deed recorded on 11/18/1995 in Liber 9917
Page 69.     2. Electric & Gas Easement recorded on 12/26/1980 in Liber 8935
Page 457.     3. Sewer Easement and Agreement recorded on 5/28/1979 in Liber
8631 Page 389.     4. Declaration of Covenants and Restrictions recorded on
5/8/2009 in Liber 12587 Page 541.     5. Thirty (30) foot setback line as shown
on Filed Map #6833, filed on 7/23/1979.

   



EXHIBIT A

 

List of Leases

 

Tenant Name Demised Premises Lease Documents Wrap-N-Pack, Inc. 21 Executive
Boulevard,
Farmingdale, New York Lease dated October 1, 2016

   



EXHIBIT B

 

Form of Deed

 

BARGAIN AND SALE DEED,

WITHOUT COVENANT AGAINST GRANTOR’S ACTS

 

THIS INDENTURE, made the [____] day of [_____], 2018, by and between BUILDING
BLOCKS REALTY CO. LLC, party of the first part, and ____________________, party
of the second part.

 

WITNESSETH, that the party of the first part, in consideration of Ten and
No/100ths dollars and other valuable consideration, in lawful money of the
United States, paid by the party of the second part, does hereby grant and
release unto the party of the second part, the heirs, successors and assigns of
the party of the second part forever:

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situated, lying and being in the

 

TOWN OF BABYLON

COUNTY OF SUFFOLK

STATE OF NEW YORK, AS MORE PARTICULARLY

DESCRIBED ON EXHIBIT A ATTACHED HERETO

AND MADE A PART HEREOF;

 

TOGETHER with all right, title and interest, if any, of the party of the first
part in and to any streets and roads abutting the above described premises to
the center lines thereof;

 

TOGETHER with the appurtenances and all the estate and rights of the party of
the first part in and to said premises;

 

TO HAVE AND TO HOLD the premises herein granted unto the party of the second
part, the heirs or successors and assigns of the party of the second part
forever.

 

The party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration for
this conveyance and will hold the right to receive such consideration as a trust
fund to be applied first for the purpose of paying the cost of the improvements
and will apply the same first to the payment of the cost of the improvements
before using any part of the total of the same for any other purpose.

 

The word “party” shall be construed as if it read “parties” whenever the sense
of this indenture so requires.

   



IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and year first above written.

 

  BUILDING BLOCKS REALTY CO. LLC           By:         Susan Weinreb, Manager  

   



STATE OF NEW YORK )   ) ss.: COUNTY OF NASSAU )

 

On the ____ day of ____________, in the year 2018, before me, the undersigned, a
Notary Public in and for said State, personally appeared SUSAN WEINREB,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her their
capacity(ies), and that by his her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

  Signature and office of individual taking     acknowledgment  

 

Section: 94
Block: 1
Lot: 86.003
County or Town: Babylon RETURN BY MAIL TO: Address: 21 Executive Boulevard    
Farmingdale, New York  

   



(EXHIBIT A to DEED)

 

Legal Description

 

SCHEDULE A DESCRIPTION

 

ALL that certain plot, piece or parcel of land, situate, lying and being at
Farmingdale in the Town of Babylon, County of Suffolk and State of New York
being part of Lot 1 as shown on a certain map entitled, “Map of Executive Park
at Babylon, located in Farmingdale, Town of Babylon, Suffolk County, N.Y.” and
filed in the Offices of tha Clerk of the County of Suffolk on 7/23/1979 as Map
No. 6833; and being bounded and described as follows:

 

BEGINNING at a point on the southerly side of Executive Boulevard distant 246.16
feet westerly from the northwesterly end of the arc of a curve with connects the
westerly side of Broad Hollow Road, as widened, with the southerly side of
Executive Boulevard;

 

RUNNING THENCE South 9 degrees 53 minutes 20 seconds West, 421.32 feet to land
now or formerly of J. Gazza;

 

THENCE North 65 degrees 28 minutes 30 seconds West, along said lands, 213.01
feet;

 

THENCE North 8 degrees 31 minutes 20 seconds East, 179.12 feet;

 

THENCE North 9 degrees 53 minutes 20 seconds East, 239.25 feet to the southerly
side of Executive Boulevard;

 

THENCE easterly along the southerly side of Executive Boulevard, the following
three (3) courses and distances:

 

1) South 62 degrees 35 minutes 23 seconds East, 54.42 feel;     2) Along the arc
of a curve bearing to the left, having a radius of 780.66 feet, a distance of
103.34 feet;     3) South 70 degrees 10 minutes 28 seconds East, 61.02 feet to
the point or place of BEGINNING.

   



EXHIBIT C

 

Form of Assignment Agreement

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment”), dated this ____ day of _________,
2018, is made by and between BUILDING BLOCKS REALTY CO. LLC (the “Assignor”) and
_______________ (“Assignee”).

 

WHEREAS, Assignee has this day purchased Assignor’s interest in the real
property legally described on the attached Exhibit A (the “Premises”); and

 

WHEREAS, the execution and delivery of this Assignment is a condition precedent
to the purchase by the Assignee of the Premises;

 

NOW, THEREFORE, in consideration of the purchase and sale of the Premises, and
for other good and valuable consideration, Assignor agrees as follows (unless
otherwise defined, all capitalized terms shall have the meanings set forth in
the Purchase and Sale Agreement, dated as of June ____, 2018, by and between
Assignor and Assignee (the “Purchase Agreement”) as such capitalized terms
relate to the Premises only);

 

1.       Assignor hereby grants, transfers and assigns to Assignee, without
recourse, representation or warranty, except as otherwise expressly set forth in
the Purchase Agreement, all the right, title and interest of Assignor in and to
the following, if any (the “Assigned Assets”):

 

  (i) all Permits and Licenses, certificates of occupancy, approvals,
dedications, subdivision maps or plats and entitlements issued, approved or
granted by federal, state or municipal authorities or otherwise in connection
with the Premises and its renovation, construction, use, maintenance, repair,
leasing and operation; and all licenses, consents, easements, rights of way and
approvals required from private parties to make use of utilities, to insure
pedestrian ingress and egress to the Premises and to insure continued use of any
vaults under public rights-of-way presently used in the operation of the
Premises;         (ii) all Security Deposits, all Leases, and all correspondence
with the Tenants under Leases, all booklets and manuals relating to the
maintenance and operation of the Premises; and         (iii) the Service
Contracts, Warranties, Leasing Brokerage Agreements, Intangible Rights and
Personal Property.

 

The foregoing are collectively referred to herein as the “Assigned Assets”. The
foregoing assignment is made without recourse, and on an “as-is, where-is, with
all faults” basis, without any representation or warranty by Assignor except as
may be expressly set forth in the Purchase Agreement.

 



2.       Assignee hereby accepts the foregoing assignment of, and assumes all
obligations under, the Assigned Assets first arising after the date hereof.

 

3.       This Assignment may be executed in counterparts, each of which shall
constitute an original and all of which, taken together, shall constitute one
and the same instrument.

 

4.       This Assignment shall be governed by and construed in accordance with
the laws of the state in which the Premises are located. This Assignment shall
be construed without regard to any presumption or other rule requiring
construction against the party causing this Assignment to be drafted.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first written above.

 

  ASSIGNOR:       BUILDING BLOCKS REALTY CO. LLC         By:                   
Susan Weinreb, Manager         ASSIGNEE:                         By:        
Name:      Title:  

 



(EXHIBIT A)

Legal Description

 

SCHEDULE A DESCRIPTION

 

ALL that certain plot, piece or parcel of land, situate, lying and being at
Farmingdale in the Town of Babylon, County of Suffolk and State of New York
being part of Lot 1 as shown on a certain map entitled, “Map of Executive Park
at Babylon, located in Farmingdale, Town of Babylon, Suffolk County, N.Y.” and
filed in the Offices of the Clerk of the County of Suffolk on 7/23/1979 as Map
No. 6833; and being bounded and described as follows:

 

BEGINNING at a point on the southerly side of Executive Boulevard distant 246.16
feet westerly from the northwesterly end of the arc of a curve with connects the
westerly side of Broad Hollow Road, as widened, with the southerly side of
Executive Boulevard;

 

RUNNING THENCE South 9 degrees 53 minutes 20 seconds West, 421.32 feet to land
now or formerly of J. Gazza;

 

THENCE North 65 degrees 28 minutes 30 seconds West, along said lands, 213.01
feet;

 

THENCE North 8 degrees 31 minutes 20 seconds East, 179.12 feet;

 

THENCE North 9 degrees 53 minutes 20 seconds East, 239.25 feet to the southerly
side of Executive Boulevard;

 

THENCE easterly along the southerly side of Executive Boulevard, the following
three (3) courses and distances:

 

1) South 62 degrees 35 minutes 23 seconds East, 54.42 feet;

 

2) Along the arc of a curve bearing to the left, having a radius of 780.66 feet,
a distance of 103.34 feet;

 

3) South 70 degrees 10 minutes 28 seconds East, 61.02 feet to the point or place
of BEGINNING.

 



EXHIBIT D

 

Form of Bill of Sale

 

BILL OF SALE

 

BUILDING BLOCKS REALTY CO. LLC (“Seller”), in consideration of Ten Dollars
($10.00) and other good and valuable consideration paid to Seller by
___________________ (“Purchaser”), the receipt and sufficiency of which are
hereby acknowledged, hereby sells, conveys, assigns, transfers, delivers and
sets over to Purchaser (free and clear of any liens or encumbrances) all
fixtures, furniture, furnishings, equipment, machinery, inventory, appliances
and other articles of tangible personal property (other than the Excluded
Property, as defined in that certain Purchase and Sale Agreement, dated as of
June ____, 2018, by and between Seller and Purchaser) owned by Seller and which
are located at and used or usable in connection with the real property located
at 21 Executive Boulevard, Farmingdale, New York, except as set forth in such
Purchase and Sale Agreement.

 

TO HAVE AND TO HOLD unto Purchaser and its successors and assigns to its and
their own use and benefit forever.

 

This Bill of Sale is made by Seller without recourse and without any expressed
or implied representation or warranty whatsoever.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of
this ___ day of ____________________, 2018.

 

  BUILDING BLOCKS REALTY CO. LLC         By:                     Susan Weinreb

 



EXHIBIT E

 

Form of FIRPTA Certificate

 

FIRPTA CERTIFICATE

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by BUILDING BLOCKS REALTY CO. LLC
(“Seller”), Seller hereby certifies the following:

 

1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

2. Seller’s U.S. employer identification number is: ______________; and

 

3. Seller’s principal place of business is 105 Maxess Road, Suite SB 124,
Melville, NY 11740.

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

 

    BUILDING BLOCKS REALTY CO. LLC               By:            Susan Weinreb,
Manager             Subscribed and sworn to before me this          day of
                   , 2018.                   Notary Public        

 



EXHIBIT F

 

[Intentionally Omitted]

 



EXHIBIT G

 

Form of Notice to Tenants

 

BUILDING BLOCKS REALTY CO. LLC
105 Maxess Road, Suite SB 124
Melville, New York 11746

 

____________, 2018

 

TO:

[INSERT NAME AND ADDRESS OF TENANT]

 

Re:       21 Executive Boulevard, Farmingdale, New York 11735

 

Dear Tenant:

 

This is to notify you that, today, the referenced property has been acquired by
[______________] (“Purchaser”). As of the date hereof, your lease/license
agreement (including any security deposit) has been assigned to Purchaser.

 

You are hereby authorized and directed to make all future payments under the
lease/license agreement to Purchaser,
___________________________________________. Any future inquiries regarding your
lease/license agreement should be directed to ____________ at the aforementioned
address. Please update the insurance policies carried by you under your
lease/license agreement to add Purchaser as an additional insured thereunder and
please deliver certificates evidencing the revised coverage promptly to
Purchaser at the aforementioned address.

 

  Very truly yours,             BUILDING BLOCKS REALTY CO. LLC           By:   
      Susan Weinreb, Manager  

 



EXHIBIT H

 

Leasing Brokerage Agreements

 

NONE

 



EXHIBIT I

 

Form of Estoppel

 

Premises: 21 Executed Boulevard, Farmingdale, New York     Lease: Agreement of
Lease, dated October 1, 2016 (the “Lease”), between BUILDING BLOCKS REALTY CO.
LLC(“Lessor”), and WRAP-N- PACK, INC., as lessee (“Lessee”), for lease of the
Premises

 

The undersigned, the Lessee under the above described Lease, certifies to Lessor
and its successors and assigns, that: (i) the Lease is presently in full force
and effect and has not been assigned, modified, supplemented or amended in any
way except as indicated at the end of this certificate; (ii) the Lease
represents the entire agreement between the Lessor and Lessee with respect to
the Premises, (iii) the term of the Lease has commenced and full rental [(except
____________)] is now accruing thereunder; (iv) there are no existing defenses
or offsets which the Lessee has against the enforcement of the Lease by the
Lessor; (v) no rent has been paid by Lessee more than 30 days in advance of the
due date [(except for _____________)], and [no] security [in the amount of
$_____________] has been deposited with Lessor; and (vi) all rent payable under
the Lease has been paid through __________ ___, 20__.

 

Dated: _______________ ___, 2018.                 WRAP-N-PACK, INC.            
By:                            Name:       Title:    

 

Lease Modifications, if any, to be listed here:

 



EXHIBIT J

 

[Intentionally Omitted]

 



EXHIBIT K

 

List of Security Deposits

 

NONE

 



EXHIBIT L

 

List of Rent Arrearages

 

NONE

 